     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 1 of 105




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


ASHLEY DIAMOND,

                        Plaintiff,

            v.

TIMOTHY WARD, individually and in
his official capacity as Commissioner of
the Georgia Department of Corrections;
SHARON LEWIS, individually and in
her official capacity as the Statewide
Medical Director of the Georgia
Department of Corrections; JAVEL
JACKSON, individually and in her          Case No.
official capacity as Director of Mental
Health of the Georgia Department of
Corrections; AHMED HOLT,
individually and in his official capacity            COMPLAINT
as Assistant Commissioner, Facilities
Division, of the Georgia Department of
Corrections; ROBERT TOOLE,
individually and in his official capacity
as Director of Field Operations of the
Georgia Department of Corrections;
BENJAMIN FORD, individually and in
his official capacity as Warden of the
Georgia Diagnostic and Classification
Prison; JACK SAULS, in his official
capacity as Assistant Commissioner of
the Health Services Division of the
Georgia Department of Corrections;
BROOKS BENTON, individually and in
his official capacity as Warden of the
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 2 of 105




Coastal State Prison; GRACE
ATCHISON, individually and in her
official capacity as Statewide Prison
Rape Elimination Act Coordinator of the
Georgia Department of Corrections;
LACHESHA SMITH, in her individual
capacity; ARETHA SMITH, in her
individual capacity; and RODNEY
JACKSON, in his individual capacity,

                          Defendants.


      COMES NOW, Plaintiff Ashley Diamond who, by and through her

undersigned attorneys, states and alleges as follows.

                                INTRODUCTION

      1.     Ashley Diamond is a transgender woman who—despite having

successfully sued officials from the Georgia Department of Corrections (“GDC”),

including Defendant Statewide Medical Director Sharon Lewis, for constitutional

violations in 2015—is once again trying to survive brutal and unrelenting abuse and

mistreatment as a result of Defendants’ actions and omissions.

      2.     Ms. Diamond’s 2015 lawsuit, Diamond v. Owens (“Diamond I”), 131

F. Supp. 3d 1346 (M.D. Ga. 2015), challenged GDC’s policies of failing to protect

transgender people from sexual assault and failing to provide them adequate

treatment for gender dysphoria while in GDC custody.



                                          2
      Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 3 of 105




      3.     Ms. Diamond’s case received national attention and was the catalyst for

GDC’s rescission of its unconstitutional “freeze frame” policy that prevented

transgender incarcerated people from accessing medically necessary hormone

therapy unless they could prove they had already started it prior to incarceration. The

Court found that Ms. Diamond’s constitutional rights to protection from sexual

assault and provision of treatment for gender dysphoria were clearly established. See

Diamond I, 131 F. Supp. 3d at 1374–75, 1379–80.

      4.     As set out in Diamond I, over the course of three years, Ms. Diamond

was brutally and repeatedly sexually assaulted—nearly a dozen times—by men in

the GDC facilities where she was housed. Despite knowing about Ms. Diamond’s

heightened risk of sexual assault and her repeated brutalization, GDC officials,

including Defendant Statewide Medical Director Sharon Lewis, the former GDC

Commissioner, and the wardens at her prisons, failed to protect her. As a result,

Ms. Diamond’s pleas went unanswered and the assaults continued unabated, leading

her to develop and be diagnosed with Post-Traumatic Stress Disorder (“PTSD”).

      5.     Likewise, during GDC’s three-year incarceration (2012–2015) of

Ms. Diamond, which led to Diamond I, Defendant Sharon Lewis, GDC’s Statewide

Medical Director, and other GDC officials refused to provide Ms. Diamond with any

treatment for her gender dysphoria, despite knowing that their failure to do so was

                                          3
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 4 of 105




causing Ms. Diamond physical pain and enormous mental distress. This distress led

to self-castration efforts and self-harm, including suicidal ideation and suicide

attempts. The abuse stopped only when Ms. Diamond was released on parole on

August 31, 2015.

      6.      Following a parole violation, Ms. Diamond once again finds herself at

the mercy of GDC which has—once again—failed to protect her from relentless

sexual victimization. As a result, she has been forced to file this new lawsuit,

Diamond II.

      7.      The   Diamond II    Defendants—including      Commissioner     Ward,

Assistant Commissioner Holt, Statewide Medical Director Lewis, Statewide Mental

Health Director Jackson, Director of Field Operations Toole, and Statewide Prison

Rape Elimination Act Coordinator Atchison—are undeniably aware of the

significant risks of sexual assault Ms. Diamond faces as a transgender woman

housed in men’s prisons. Yet Defendants have again refused her requests to be

housed in a women’s facility and have again placed her in a series of men’s prisons

where she lives in constant fear of sexual abuse—fears that have repeatedly

materialized.

      8.      In addition to Defendants’ awareness of Ms. Diamond’s high risk of

sexual assault and her need for adequate medical treatment for her gender dysphoria,

                                         4
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 5 of 105




Ms. Diamond, through counsel, sent Defendants nine Notices of Constitutional

Violations, including seven letters and two emails, (“Notice(s) of Violations”)

between May 1, 2020, and November 6, 2020. These Notices repeatedly notified

Defendants of the serial sexual assaults, abuse, and suffering Ms. Diamond was

experiencing as a result of their decisions. Yet Defendants took no meaningful

action, and Ms. Diamond’s sexual victimization and suffering continue unabated.

      9.     Because of Defendants’ housing decisions and practice of refusing to

house transgender women in women’s prisons or provide similarly safe housing that

does not involve solitary confinement (hereinafter “non-segregated housing

placement”), Ms. Diamond, like countless other transgender women in GDC

custody, has repeatedly been the victim of violent yet foreseeable sexual assaults. In

the twelve months she has been back in GDC custody, Ms. Diamond has been

sexually assaulted on fourteen separate occasions, including eight at her current

facility. She has endured sexual assaults, abuse, and harassment from GDC officials

and incarcerated people alike.

      10.    The repeated sexual violence Ms. Diamond has endured has injured her

physically and emotionally, causing her tremendous pain and ongoing suffering.

      11.    Defendants have also refused to provide Ms. Diamond with

constitutionally adequate treatment for gender dysphoria, which has imperiled her

                                          5
      Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 6 of 105




physical and mental health. As a result of GDC’s healthcare denials, Ms. Diamond

has experienced severe physical and mental anguish, including depression, anxiety,

suicidal ideation and suicide attempts, and self-harm. Ms. Diamond has also

repeatedly attempted to castrate herself to stop the flow of testosterone in her body—

a desperate form of self-treatment that has led to severe medical complications such

as difficulty urinating.

      12.    The abuse and neglect that Ms. Diamond has experienced are all the

more egregious because Defendants have willfully ignored a prior judicial finding

that the very same conduct Defendants repeat qualifies as cruel and unusual

punishment under the Eighth Amendment and a violation of clearly established

constitutional rights.

      13.    Ms. Diamond’s unrelenting sexual victimization is the result of

Defendants’ long-standing and widespread practice of housing transgender women

like Ms. Diamond in men’s prisons without adequate safeguards despite their

individual circumstances and the obvious risk of sexual abuse they face as women

housed in men’s prisons. Through this policy and practice, Defendants treat

Ms. Diamond differently, without legitimate justification, from similarly situated

cisgender women (i.e., non-transgender women) who are housed in women’s




                                          6
       Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 7 of 105




facilities and therefore shielded from sexual predation from incarcerated cisgender

men.

       14.   Having fully exhausted her administrative remedies to no avail,

Ms. Diamond seeks judicial relief pursuant to 42 U.S.C. § 1983 to ensure that

Defendants take reasonable steps to protect her from sexual assault and provide her

constitutionally adequate medical care.

       15.   In other words, Ms. Diamond seeks a court order requiring Defendants

to do what they know they must do, what they have previously been notified is their

constitutional obligation to do, but have simply refused to do.

                          JURISDICTION AND VENUE

       16.   This action arises under 42 U.S.C. § 1983.

       17.   This Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331,

which confers original jurisdiction to federal district courts in civil actions arising

under the U.S. Constitution and the laws of the United States, and § 1343(a)(3),

which confers original jurisdiction to federal district courts in civil actions to redress

the deprivation, under color of any State law, of any right secured by the U.S.

Constitution. This action seeks to redress the deprivation of rights secured by the

Eighth Amendment and Fourteenth Amendment to the U.S. Constitution.




                                            7
      Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 8 of 105




       18.   This Court has personal jurisdiction over each Defendant because each

is a resident of Georgia who was employed in Georgia and acted under color of state

law at all times relevant to this action.

       19.   Venue is proper in the Northern District under 28 U.S.C. §§ 1391(b)(1)

and (b)(2) because multiple Defendants reside in this District and because a

substantial part of the events giving rise to Ms. Diamond’s claims occurred in this

District.

                                       PARTIES

       20.   Plaintiff Ashley Diamond is a forty-two-year-old Black transgender

woman from Rome, Georgia who is currently in GDC custody. She was also the lead

plaintiff in Diamond I, a 2015 lawsuit challenging unconstitutional conditions of

confinement experienced by transgender people in GDC custody. She is currently

being held at Coastal State Prison in Chatham County, Georgia.

             Defendants (collectively, the “Diamond II Defendants”)

       21.   At all times relevant to the events at issue in this case, Defendant

Timothy C. Ward is and was the Commissioner of GDC. In his position as

Commissioner, Defendant Ward exercises final policy and decision-making

authority at GDC, including over policies that relate to the care, treatment, and

housing placement of transgender people and people with gender dysphoria in GDC.


                                            8
      Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 9 of 105




Defendant Ward also exercises control over all personnel who enforce those policies.

Defendant Ward adopts, enforces, and ratifies policies, customs, and widespread

practices concerning the housing and safety of transgender people and the evaluation

and treatment of gender dysphoria. Defendant Ward has the authority to issue

directives concerning the care, treatment, and housing placements of transgender

individuals in GDC custody. Defendant Ward has the authority to issue directives

concerning the training and supervision of GDC personnel. Defendant Ward is sued

in his individual and official capacities.

      22.     At all times relevant to the events at issue in this case, Defendant

Sharon Lewis is and was the Statewide Medical Director for GDC and a member of

the Statewide Classification Committee. In these roles, Defendant Lewis exercises

final policy and decision-making authority regarding the care, treatment, safety, and

housing placements of transgender people and people with gender dysphoria in

GDC. Defendant Lewis controls, trains, and supervises GDC healthcare personnel,

and adopts and enforces policies, customs, and practices concerning the evaluation

and treatment of people with gender dysphoria within GDC. Defendant Lewis adopts

and enforces policies, customs, and practices concerning the housing and safety of

transgender people. Defendant Lewis is also responsible for approving or denying

GDC treatment plans and requests for gender dysphoria treatment; responding to

                                             9
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 10 of 105




identified problems, including grievance appeals; determining housing placements

for transgender people, including whether they will be placed in men’s or women’s

facilities; responding to incidents of sexual assault; conducting periodic safety

assessments; and approving or denying the placement and transfer requests of

transgender individuals. Defendant Lewis is sued in her official and individual

capacities.

      23.     At all times relevant to the events at issue in this case, Defendant Javel

Jackson (hereinafter “Defendant J. Jackson”) is and was the Statewide Mental Health

Director at GDC and a member of the Statewide Classification Committee. In these

roles, Defendant J. Jackson exercises final policy and decision-making authority

regarding the care, treatment, safety, and housing placements of transgender people

and people with gender dysphoria in GDC. Defendant J. Jackson controls, trains,

and supervises GDC healthcare personnel, and adopts and enforces policies,

customs, and practices concerning the evaluation and treatment of people with

gender dysphoria within GDC. Defendant J. Jackson adopts and enforces policies,

customs, and practices concerning the housing and safety of transgender people.

Defendant J. Jackson is also responsible for approving or denying GDC treatment

plans and requests for gender dysphoria treatment; responding to identified

problems; determining housing placements for transgender people, including

                                          10
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 11 of 105




whether they will be placed in men’s or women’s facilities; responding to incidents

of sexual assault; conducting periodic safety assessments; and approving or denying

the placement and transfer requests of transgender individuals. Defendant J. Jackson

is sued in her official and individual capacities.

      24.    At all times relevant to the events at issue in this case, Defendant

Ahmed Holt is and was the Assistant Commissioner of the Facilities Division at

GDC and a member of the Statewide Classification Committee. In these roles,

Defendant Holt exercises final policy and decision-making authority regarding the

safety and housing placements of transgender people and people with gender

dysphoria in GDC. Defendant Holt controls, trains, and supervises GDC personnel

responsible for housing and safeguarding people in GDC custody, including

transgender people and people who have experienced sexual assault. Defendant Holt

adopts and enforces policies, customs, and practices concerning the housing and

safety of transgender people. He is also responsible for determining housing

placements for transgender people, including whether they will be placed in men’s

or women’s facilities; responding to incidents of sexual assault; conducting periodic

safety assessments; and approving or denying the placement and transfer requests of

incarcerated transgender individuals. Defendant Holt is sued in his official and

individual capacities.

                                          11
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 12 of 105




      25.    At all times relevant to the events at issue in this case, Defendant Robert

Toole is and was the Director of Field Operations at GDC and a member of the

Statewide Classification Committee as well as the Georgia Diagnostic and

Classification Prison’s (“GDCP”) Facility Classification Committee. In these roles,

Defendant Toole is responsible for overseeing daily operations of GDC facilities and

assisting with determinations concerning where transgender people are housed.

Defendant Toole had a duty to reasonably protect incarcerated transgender people

like Ms. Diamond from a substantial risk of serious harm. Defendant Toole is sued

in his official and individual capacities.

      26.    At all times relevant to the events at issue in this case, Defendant

Benjamin Ford is and was the Warden of GDCP. In this role, Defendant Ford

exercises ultimate authority, direction, and control over GDCP and its personnel.

Defendant Ford is also responsible for recommending whether to transfer

transgender women placed in GDCP to a men’s or women’s facility; for taking

reasonable precautionary measures to minimize the foreseeable risk of sexual assault

faced by transgender women housed in GDCP; and for taking effective corrective

measures after being notified that transgender women in GDCP have experienced

sexual assault, abuse, or harassment. Defendant Ford is also responsible for ensuring

the health and safety of all incarcerated people at GDCP and that all aspects of the

                                             12
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 13 of 105




facility comply with GDC policy and state and federal law, participating in housing

decisions for incarcerated people who face a heightened risk of sexual assault and

responding to allegations of sexual assault made by incarcerated people within

GDCP. Defendant Ford is responsible for the training and supervision of all GDCP

personnel. Defendant Ford is sued in his individual capacity.

      27.    At all times relevant to the events at issue in this case, Defendant

Brooks Benton was the Warden of Coastal State Prison (“Coastal”). In his capacity

as Warden, Defendant Benton exercises ultimate authority, direction, and control

over Coastal and its personnel. Defendant Benton is responsible for taking

reasonable precautionary measures to minimize the foreseeable risk of sexual assault

faced by transgender women housed in Coastal and for taking effective corrective

measures after being notified that a transgender woman housed at Coastal has

experienced sexual assault, abuse, or harassment. Defendant Benton is also

responsible for ensuring the health and safety of all incarcerated people at Coastal

and that all aspects of the facility comply with GDC policy and state and federal law,

participating in housing decisions for incarcerated people who face a heightened risk

of sexual assault and responding to allegations of sexual assault made by

incarcerated people within Coastal. Defendant Benton is responsible for the training




                                         13
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 14 of 105




and supervision of all Coastal personnel. Defendant Benton is sued in his official

and individual capacities.

      28.    At all times relevant to the events at issue in this case, Defendant Randy

Sauls is and was the Assistant Commissioner of the Health Services Division at

GDC. In this role, Defendant Sauls exercises final policy and decision-making

authority regarding the care and treatment of transgender people with gender

dysphoria. Defendant Sauls controls, trains, and supervises GDC healthcare

personnel, including Defendants Lewis and J. Jackson, and adopts and enforces

policies, customs, and practices concerning the evaluation and treatment of people

with gender dysphoria within GDC. Defendant Sauls is responsible for monitoring

and evaluating the quality and appropriateness of care, ensuring that people in GDC

custody receive necessary treatment plans and treatment for gender dysphoria, and

responding to identified problems. Defendant Sauls is sued in his official and

individual capacities.

      29.    At all times relevant to the events at issue in this case, Defendant Grace

Atchison is and was the Statewide Prison Rape Elimination Act (“PREA”)

Coordinator and a member of the Statewide Classification Committee. In these roles,

Defendant Atchison controls, trains, and supervises GDC PREA compliance

managers and is responsible for ensuring that GDC personnel, including wardens,

                                         14
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 15 of 105




take adequate steps to respond to and prevent sexual assault and abuse at GDC

facilities. Defendant Atchison exercises final policy and decision-making authority

regarding the safety and housing placements of transgender people and people with

gender dysphoria in GDC. Defendant Atchison adopts and enforces policies,

customs, and practices concerning the housing and safety of transgender people.

Defendant Atchison is also responsible for determining housing placements for

transgender people, including whether they will be placed in men’s or women’s

facilities; responding to incidents of sexual assault against incarcerated transgender

people; reviewing sexual abuse incident investigations and recommendations and

ensuring implementation of facility improvements to minimize similar incidents of

sexual abuse; conducting periodic safety assessments; and approving or denying the

placement and transfer requests of transgender individuals. Defendant Atchison is

sued in her official and individual capacities.

      30.    At all times relevant to the events at issue in this case, Defendant Aretha

Smith (hereinafter “Defendant A. Smith”) was a correctional officer at GDCP who

had a duty to ensure the safety of people in GDC custody. She is sued in her

individual capacity.

      31.    At all times relevant to the events at issue in this case, Defendant

LaChesha Smith (hereinafter “Defendant L. Smith”) was the PREA Compliance

                                          15
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 16 of 105




Manager at GDCP who had a duty to respond to and prevent sexual abuse in GDCP

and to ensure the safety of people in GDC custody. She is sued in her individual

capacity.

      32.    At all times relevant to the events at issue in this case, Defendant

Rodney Jackson (hereinafter “Defendant R. Jackson”) was a Unit Manager at

Coastal, where he has a duty to ensure the safety of people in GDC custody. He is

sued in his individual capacity.

                           FACTUAL ALLEGATIONS

                           Background on Ms. Diamond

      33.    Ms. Diamond is a forty-two-year-old woman. She is also transgender.

      34.    A person’s sex is determined by sex-related characteristics, including

hormones, external and internal morphological features, external and internal

reproductive organs, chromosomes, and gender identity. These characteristics are

not always in alignment.

      35.    Gender identity—a person’s core internal sense of their own gender—

is the primary factor in determining a person’s sex. There is a medical consensus

that gender identity is innate and immutable.

      36.    The phrase “sex assigned at birth” refers to the sex recorded on a

person’s birth certificate at the time of birth. Typically, a person is assigned a sex on


                                           16
      Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 17 of 105




their birth certificate solely based on the appearance of external reproductive organs

at the time of birth.

       37.    Transgender individuals are people whose gender identity diverges

from the sex they were assigned at birth. Cisgender individuals are people whose

gender identity aligns with the sex they were assigned at birth.

       38.    Ms. Diamond was diagnosed with gender dysphoria at the age of

fifteen. 1

       39.    Gender dysphoria is a serious medical condition that appears in the

American Psychiatric Association’s Diagnostic and Statistical Manual of Mental

Disorders (“DSM-V”). Gender dysphoria causes severe psychological suffering and

can lead to physical injury when it is not properly treated.

       40.    As medically-necessary treatments for her gender dysphoria,

Ms. Diamond has lived in accordance with her female gender identity since she was

fifteen years old and taken hormone therapy since the age of seventeen. As a result




       1
        The terms “gender identity disorder,” “transsexualism,” and “transsexual”
are used interchangeably in GDC records to describe gender dysphoria, along with
people living with the condition, and should be treated as synonyms for purposes of
this Complaint.


                                          17
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 18 of 105




of her early adolescent transition, Ms. Diamond has developed full breasts and a

feminine shape and did not develop facial hair until her adulthood when her

treatments were interrupted by GDC.

      The Prior Pattern of Violence, Abuse, and Unconstitutional Neglect
                      Ms. Diamond Experienced in GDC

      41.    When Ms. Diamond first entered GDC custody on April 12, 2012, in

connection with a nonviolent offense, she was an openly transgender woman with a

feminine appearance.

      42.    During her intake screening, she notified GDC personnel that she was

a transgender woman receiving hormone therapy for her gender dysphoria and

requested placement in a women’s facility because she feared being sexually abused

and assaulted in male facilities.

      43.    However, GDC officials—including Defendant Lewis—ignored

Ms. Diamond’s health and safety requests, despite knowing the risks she faced, and

subjected her to a horrific sequence of constitutional violations over a multiyear

period.

      44.    First, Defendant Lewis and other GDC officials disregarded

Ms. Diamond’s safety concerns and housed her in a series of men’s prisons where

she foreseeably became a victim of sexual assault. Defendant Lewis and others also



                                       18
      Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 19 of 105




ignored their own clinicians’ requests to have Ms. Diamond transferred to a safer

facility.

       45.    Over the course of three years in GDC custody, Ms. Diamond was

sexually assaulted almost a dozen times while GDC officials, including Defendant

Lewis, sat idle despite her reports of the unrelenting attacks and her pleas for

protection.

       46.    In May 2012, less than a month after arriving at GDC, Ms. Diamond

was brutally gang-raped by six members of a gang, who punched her, stomped on

her, and knocked her unconscious. Thereafter, Ms. Diamond was sexually assaulted

more than ten times before her August 2015 release from GDC custody.

       47.    In 2013, following her second assault in GDC custody, GDC clinicians

determined that Ms. Diamond was suffering from PTSD due to her sexual assaults

and urged that she be transferred to a safer facility for the sake of her physical and

mental well-being. To manage her PTSD symptoms, which include nightmares,

flashbacks, hypervigilance, dissociation, and difficulty sleeping, Ms. Diamond was

also prescribed a sedative called Trazodone.

       48.    Ms. Diamond repeatedly notified GDC officials—including Defendant

Lewis—of her sexual assaults and begged to be transferred to a safer facility. Rather

than heed her urgent requests for safe housing, GDC officials instructed

                                         19
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 20 of 105




Ms. Diamond to “guard her booty” and “be prepared to fight.” They also openly

acknowledged that GDC was unable to keep Ms. Diamond safe so long as she

remained a transgender woman housed in men’s facilities.

      49.       Second,   GDC    officials—including   Defendant   Lewis—denied

Ms. Diamond medically necessary gender dysphoria care, including hormone

therapy and gender expression allowances, contrary to the recommendations of

GDC’s own clinicians who confirmed Ms. Diamond’s ongoing need for treatment.

      50.       Dr. Stephen Sloan, a GDC psychologist with specialized knowledge

concerning the treatment of gender dysphoria, performed an individual assessment

of Ms. Diamond in which he concluded that hormone therapy and outward female

gender expression were medically necessary treatments for her gender dysphoria.

Dr. Sloan also found that denying Ms. Diamond these treatments jeopardized her

physical and psychological well-being, leading to thoughts of suicide and attempts

at self-harm.

      51.       Despite Dr. Sloan’s conclusions, Defendant Lewis and other GDC

officials refused to initiate care. Ms. Diamond’s gender dysphoria consequently

remained untreated, leading her to become depressed, attempt suicide, and attempt

to castrate herself as a form of self-treatment—actions that required emergency

hospitalizations and care.

                                         20
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 21 of 105




            Ms. Diamond’s Prior Lawsuit Against GDC, Diamond I

      52.    On February 19, 2015, Ms. Diamond commenced Diamond I, a lawsuit

alleging that Defendant Lewis, the then-GDC Commissioner, the wardens of

Ms. Diamond’s facilities, and other GDC personnel violated her rights under the

Eighth Amendment by denying her medically necessary gender dysphoria treatment

and protection from sexual assault.

      53.    During the litigation, Defendant Lewis and other GDC officials did not

dispute their obligation to protect Ms. Diamond from sexual assault under the Eighth

Amendment. Defendant Lewis and her co-defendants also acknowledged that

Ms. Diamond had gender dysphoria, a serious medical need requiring care under the

Eighth Amendment.

      54.    On April 5, 2015, the United States Government, through the

Department of Justice, filed a Statement of Interest affirming its view that “[f]ailure

to provide individualized and appropriate medical care for [incarcerated people]

suffering from gender dysphoria violates the Eighth Amendment’s prohibition on

cruel and unusual punishment.” Statement of Interest of the United States at 1,

Diamond I, No. 5:15-cv-50 (M.D. Ga. Apr. 5, 2015), ECF No. 29.

      55.    Two days later, on April 7, 2015, GDC’s counsel announced that GDC

had rescinded the challenged unconstitutional policy denying medically necessary

                                          21
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 22 of 105




treatment for incarcerated individuals with gender dysphoria and thereafter agreed

to provide Ms. Diamond with access to hormone therapy.

      56.    On September 14, 2015, the U.S. District Court for the Middle District

of Georgia denied the defendants’ motion to dismiss and allowed Ms. Diamond’s

claims in Diamond I to proceed against all defendants, including Defendant Lewis.

Diamond v. Owens, 131 F. Supp. 3d 1346 (M.D. Ga. 2015).

      57.    The Diamond I Court found that Ms. Diamond successfully stated

claims that Defendant Lewis and GDC officials, including the wardens at the prisons

where she was housed, subjected Ms. Diamond to cruel and unusual punishment

under the Eighth Amendment by failing to protect her from sexual assault and

showing deliberate indifference to her gender dysphoria treatment needs. Id.
      58.
             The Diamond I Court criticized GDC’s placement decisions, noting

that Defendant Lewis and her codefendants continued to transfer Ms. Diamond to

similarly unsafe facilities even though her “transgender status made her more

vulnerable to sexual assaults.” Id. at 1356.

      59.    The Diamond I Court held Ms. Diamond had exhausted her

administrative remedies by alerting Defendant Lewis and GDC officials to her

ongoing safety concerns and denials of medical care. Id. at 1359–69.




                                          22
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 23 of 105




      60.    The Diamond I Court also held that Defendant Lewis and the GDC

wardens responsible for Ms. Diamond’s care were not entitled to qualified immunity

with respect to any of Ms. Diamond’s claims because she had clearly established

constitutional rights to be protected from sexual assault and to receive medically

necessary gender dysphoria care. Id. at 1374–75, 1379–80, 1384–85.

      61.    Ms. Diamond was released on August 31, 2015 for the sake of the

public interest, subject to a nine-year term of parole supervision.

      62.    On February 5, 2016, Ms. Diamond settled her lawsuit, securing policy

changes related to medical care for transgender people incarcerated in GDC and a

monetary settlement to compensate her for her injuries.

      63.    On the same day in February 2016, shortly after the resolution of

Ms. Diamond’s individual case, the Department of Justice and U.S. Attorney’s

Offices across Georgia announced they were commencing a joint investigation

concerning the treatment of lesbian, gay, bisexual, and transgender (“LGBT”)

people within GDC custody.

      64.    The statewide investigation into GDC began after the Department of

Justice received allegations that transgender people in GDC facilities experienced

high rates of sexual violence, due to systemic constitutional violations regarding the

failure to protect, and incidences of staff abuse.

                                          23
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 24 of 105




      65.    Although the Department of Justice’s statewide investigation is

ongoing, early reports have confirmed that sexual violence against transgender

people and GDC’s failure to protect them remain rampant problems within GDC to

the present day.

Defendants Have Placed Ms. Diamond at a Series of Men’s Prisons Since Her
     Return to GDC Custody, Despite Her Known and Obvious Risk of
                             Sexual Assault

      66.    On October 29, 2019, during her fifth consecutive year of parole

supervision, Ms. Diamond was sent back to GDC following a parole violation.

      67.    The Diamond II Defendants were aware that Ms. Diamond was a

transgender woman with a long history of sexual victimization in GDC custody who

is likely to suffer additional attacks if she is housed in men’s prisons without

adequate safeguards. She even disclosed in her intake that she feared ongoing

victimization in men’s prisons and requested placement in a women’s facility for

purposes of her safety.

      68.    Despite these known risks, Defendants Ward, Lewis, J. Jackson, Holt,

Toole, Ford, and Atchison, working in concert, assigned Ms. Diamond placements

at a series of men’s prisons—GDCP, followed by Coastal—the precise type of

facility where she previously endured abuse and attacks.




                                        24
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 25 of 105




      69.    As a foreseeable result of Defendants’ placement decisions,

Ms. Diamond has once again become the victim of brutal and repeated assaults.

Between October 29, 2019 and June 3, 2020, Ms. Diamond was sexually assaulted

six different times at GDCP, including three times at the hands of GDC staffers.

Since her June 3, 2020 transfer to Coastal, Ms. Diamond has been assaulted eight

more times—all because Defendants have failed to revisit their flawed and

discriminatory housing decisions or take reasonable steps to protect her.

  Ms. Diamond Suffered Repeated Sexual Assaults, Abuse, and Harassment at
               GDCP, Beginning within Days of Her Arrival

      70.    On or about November 2, 2019, approximately three days after her

arrival at GDCP, Ms. Diamond was violently sexually assaulted by a man who

entered her cell while she was sleeping.

      71.    Ms. Diamond, who had taken Trazodone, a prescribed sedative that

induced sleep, was violently awakened at approximately 4:30 in the morning to find

her pants down and a man on top of her sexually assaulting her. After the assault,

Ms. Diamond was left injured and bleeding.

      72.    On or about November 9, 2019, roughly one week after her first assault,

Ms. Diamond was sexually assaulted again at approximately 10:30 a.m. when all the

cells were unlocked for lunch. A different male assailant entered Ms. Diamond’s



                                           25
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 26 of 105




cell, pushed her into the corner, and began groping her and forcibly kissing her.

Ms. Diamond yelled out for help, and a few other incarcerated people came running

to check on her, causing her attacker to run away.

      73.    Ms. Diamond notified Defendant L. Smith, the PREA Compliance

Manager at GDCP, that she had been assaulted. She also gave Defendant L. Smith a

stack of sexually harassing and threatening notes she had received from would-be

male assailants during her first two weeks at GDCP.

      74.    Defendant L. Smith notified Defendants Ford and Atchison and other

GDC officials about Ms. Diamond’s PREA complaint and the threats Ms. Diamond

had received, pursuant to her duty “to ensure all required personnel are notified that

an incident has occurred.” GDC’s Prison Rape Elimination Act (PREA) Sexually

Abusive Behavior Prevention & Intervention Program, Standard Operating

Procedures (SOP) 208.06, Att. 7 (2018) (hereinafter “GDC PREA Policy”).

      75.    On a later date, Ms. Diamond and three other transgender people

complained to Defendant L. Smith about threats from gang members who said they

were going to kill Ms. Diamond. Defendant L. Smith dismissed the warning.




                                         26
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 27 of 105




     Ms. Diamond Was Sexually Assaulted by a GDC Staffer in March 2020

      76.    On or about March 10, 2020, a GDC staff member known to

Ms. Diamond as “Nurse Lucas” grabbed Ms. Diamond’s breasts, asked, “Are they

real?” and mocked Ms. Diamond for being transgender.

      77.    In doing so, Nurse Lucas disregarded federal law and GDC policy,

which prohibit staff members from touching the breasts of incarcerated individuals

for reasons unrelated to their official job duties. See GDC PREA Policy, SOP

208.06(III)(L)(5).

      78.    Nurse Lucas’s actions were unlawful sexual abuse and sexual

harassment that had no valid medical or penological purpose.

      79.    Nurse Lucas’s assault of Ms. Diamond was witnessed by other

incarcerated people and multiple GDC staffers who report to Defendant Ford. The

assault was also captured on GDC surveillance video.

      80.    On or about March 13, 2020, Ms. Diamond filed a PREA complaint

about her assault by Nurse Lucas and notified Defendant L. Smith, GDCP’s PREA

Compliance Manner.

      81.    Rather than respond to Ms. Diamond’s PREA complaint, Defendant L.

Smith mocked Ms. Diamond and made a comment to the effect that Ms. Diamond

was only complaining because she was “interested in fame.” This comment, from a

                                       27
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 28 of 105




staffer whose role is to prevent and address sexual assault, evinces a discriminatory

and dangerous attitude toward the sexual victimization of transgender women.

Defendant L. Smith’s comments and actions are reflective of a widespread and

pervasive pattern by GDC personnel of disregarding the safety needs of incarcerated

transgender people in their custody.

      82.    Defendants Ward, Lewis, J. Jackson, Holt, Sauls, Toole, Ford, and

Atchison were also notified about Nurse Lucas’s sexual misconduct through

mandatory PREA reporting and communications with Ms. Diamond’s counsel.

However, they failed to respond to Ms. Diamond’s safety needs, despite having the

authority and duty to do so.

      83.    Instead, Defendants Ward, Lewis, J. Jackson, Holt, Sauls, Toole, Ford,

and Atchison allowed Nurse Lucas to remain in continued contact with

Ms. Diamond in deliberate indifference to her safety needs, causing her additional

anxiety, humiliation, and fear.

      84.    Defendants Ward, Lewis, J. Jackson, Holt, Sauls, Toole, Ford, and

Atchison’s refusal to respond to staff sexual misconduct or revisit Ms. Diamond’s

placement at GDCP are reflective of a widespread and pervasive pattern of GDC

decisionmakers disregarding the safety needs of incarcerated transgender people in

their custody and refusing to train and supervise GDC employees.

                                         28
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 29 of 105




      85.    Ms. Diamond spoke about the Nurse Lucas incident with Ms. Withers,

the Retaliation Monitor at GDCP. Ms. Withers communicated to Defendants Ford

and L. Smith that Ms. Diamond should be transferred to another facility for her

safety and her mental health. Ms. Withers also recommended that medication and

food be brought to Ms. Diamond’s dorm, noting Ms. Diamond’s fears of sexual

assault and harassment when going to pill call or the dining area. Defendant Ford

declined this request.

                Ms. Diamond Was Sexually Assaulted in April 2020

      86.    In April 2020, Ms. Diamond was performing her work duties as an

orderly for GDCP and, as part of her work duties, entered a utility closet.

      87.    An incarcerated man, who had been hiding in the closet, jumped out

from behind and grabbed Ms. Diamond. The assailant groped Ms. Diamond and

tried to forcibly remove her pants. The assailant also exposed his genitals and

masturbated on her.

      88.    Ms. Diamond reported the incident to Defendant L. Smith, who

admitted that she had been warned several times by others that Ms. Diamond’s

assailant was hiding in the utility closet prior to his attack.

      89.    On May 1, 2020, Ms. Diamond, through counsel, sent GDC a First

Notice of Violations that notified Defendants Ward, Holt, and Sauls that she had

                                           29
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 30 of 105




been subjected to repeated but preventable sexual assaults at GDCP, including by

Nurse Lucas openly on video. The Notice explained that Ms. Diamond’s sexual

assaults had taken place because her safety-based housing requests to be placed in a

women’s facility or otherwise be protected from sexual assault from incarcerated

men had been ignored. The Notice also explained that because of the assaults and

ongoing fear, Ms. Diamond’s health was deteriorating, and asked them to reassess

Ms. Diamond’s safety and eligibility for a transfer to a female facility to prevent

further attacks.

       90.    Ms. Diamond, through counsel, supplied copies of the Notice of

Violations to Defendants Lewis, Toole, Ford, Benton, and Atchison, while

Defendant J. Jackson also received a copy due to her GDC role.

       91.    No action was taken, however, and Ms. Diamond was assaulted again

just days later.

               Ms. Diamond Was Sexually Abused by a GDC Officer
                    Over Two Consecutive Days in May 2020

       92.    In May 2020, Ms. Diamond was also sexually abused and assaulted

over a two-day period by Defendant A. Smith, a GDC corrections officer charged

with ensuring Ms. Diamond’s safety and care.




                                        30
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 31 of 105




      93.      On or about May 9, 2020, Defendant A. Smith approached

Ms. Diamond while she was working as a GDCP orderly.

      94.      Defendant A. Smith ordered Ms. Diamond to enter a small windowless

office behind a locked gate that is used by GDC officers and requires a key to enter

and exit. Defendant A. Smith entered the office with Ms. Diamond and locked the

door behind her, trapping Ms. Diamond in the office with her.

      95.      For the next two hours, Defendant A. Smith kept Ms. Diamond locked

in the office and engaged in sexually abusive conduct in violation of PREA and

GDC’s PREA Policy.

      96.      Defendant A. Smith stroked Ms. Diamond on her leg and thigh and

repeatedly questioned her about her sexual preferences and whom she found

sexually attractive at GDCP—actions that were wholly unrelated to her official job

duties.

      97.      Defendant A. Smith finally released Ms. Diamond from the office two

hours later and ordered Ms. Diamond to keep quiet about the incident. She complied

out of fear.

      98.      One day later, on May 10, 2020, Defendant A. Smith ordered

Ms. Diamond into the same room and instructed her to set up a makeshift bed using

a mattress, blankets, and pillows from an adjacent closet.

                                         31
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 32 of 105




       99.    After Ms. Diamond complied with Defendant A. Smith’s demands,

Defendant A. Smith locked the door to prevent her exit and proceeded to sexually

harass and abuse Ms. Diamond for the next four hours.

       100.   Defendant A. Smith sat beside Ms. Diamond on the bed and repeatedly

stroked Ms. Diamond’s buttocks, legs, and thighs. Defendant A. Smith demanded

Ms. Diamond show her breasts and genitalia and proceeded to ask Ms. Diamond a

series of harassing and sexually explicit questions about her sexual history, genitalia,

and gender identity, including “What kind of dicks do you like?”, “Have you ever

been with a woman?”, and “Do you fuck boys or girls?”

       101. Ms. Diamond complied with Defendant A. Smith’s demands under

duress because of Defendant A. Smith’s position of authority over her and out of

fear of retaliation.

       102. After Ms. Diamond had endured approximately two hours of abuse,

another GDC officer, Scott Ridley, approached the room in which Ms. Diamond was

locked and asked to be let into the room. Defendant A. Smith only answered the door

after Officer Ridley knocked several times and insisted that she give him access.

When Defendant A. Smith finally opened the door, Officer Ridley saw that

Ms. Diamond was locked in the office with Defendant A. Smith on a makeshift bed.




                                          32
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 33 of 105




      103. Although this was obviously unlawful and abusive conduct, Officer

Ridley did not do anything to assist Ms. Diamond or intervene.

      104. After Officer Ridley departed, Defendant A. Smith kept Ms. Diamond

locked in the office with her for another two hours and continued engaging in

sexually abusive behavior.

      105. Defendant A. Smith’s actions were coercive, and Ms. Diamond

complied out of fear. Following the assault, Ms. Diamond learned that GDC staff

who report to Defendant Ford had spread rumors about the incident throughout

GDCP. Ms. Diamond even heard a male GDCP officer refer to her in a racially

derogatory manner and say, “I want to know about the n****r who was in the closet

fucking the officer.”

      106. Defendant A. Smith’s assault exacerbated Ms. Diamond’s PTSD and

left her shocked, horrified, and fearful of future assaults, especially at the hands of

GDC staff.

      107. On May 20, 2020, Ms. Diamond, through a Second Notice of

Violations, notified Defendants Ward, Holt, Sauls, Atchison, and Ford of the

continued sexual harassment and assaults she was experiencing at the hands of GDC

staff and described Defendant A. Smith’s attack. However, no corrective action was

taken. As a result of Defendants Ward, Holt, Sauls, Atchison, and Ford’s failure to

                                          33
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 34 of 105




act, Defendant A. Smith approached Ms. Diamond several days later on or around

May 26, 2020, and coerced her into writing a statement that she did not tell anyone

at GDCP about the incident.

       108. Defendant Ford’s subordinates also retaliated against Ms. Diamond for

filing her PREA complaint against Defendant A. Smith on or about May 29, 2020,

by ransacking her cell, confiscating essential items such as food, soap, and property

without justification, and partially removing her from her work detail as an orderly.

Ms. Diamond, through counsel, sent Defendant Ford and others a Third Notice of

Violations on June 3, 2020, notifying them of this incident.

       109. As a consequence of the sexual abuse and staff misconduct that

Ms. Diamond experienced at GDCP, Ms. Diamond suffered injury and emotional

harm, which aggravated her PTSD.

  Ms. Diamond Experienced Continued Abuse Following Her Transfer to
 Coastal, Another Men’s Prison Where Her Risks of Sexual Assault, Abuse,
                and Harassment were Known and Obvious

       110. On or about June 3, 2020, after suffering six sexual assaults at GDCP,

Ms. Diamond was transferred from GDCP to Coastal, another men’s prison within

GDC.

       111. Almost immediately upon her arrival at Coastal, Ms. Diamond again

became a target for sexual abuse.

                                         34
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 35 of 105




      112. During her six months at Coastal, Ms. Diamond has been sexually

harassed, abused, and assaulted eight times and subjected to pervasive sexual

harassment on a daily and relentless basis.

     Ms. Diamond Was Sexually Harassed in June 2020 by a Unit Manager
                at Coastal Whose Job It Was to Protect Her

      113. In June 2020, shortly after her arrival at Coastal, Ms. Diamond was

sexually harassed by a GDC Unit Manager, Defendant R. Jackson, in a manner that

set the tone for future harm and abuse.

      114. Defendant R. Jackson approached Ms. Diamond on or about June 16,

2020, and made derogatory references to Ms. Diamond’s gender and inappropriate

comments about her body, including her breasts and genitalia. These actions, which

flouted GDC’s written policies, e.g., GDC PREA Policy SOP 208.06, conveyed to

Ms. Diamond that GDC employees at Coastal would not protect her and would

merely facilitate her abuse.

      115. Thereafter, on or about June 17, 2020, Defendant R. Jackson called a

dormitory-wide meeting and announced Ms. Diamond’s transgender status to

everyone in Ms. Diamond’s future living quarters, a day before she was slated to

move in.




                                          35
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 36 of 105




      116. In the meeting, Defendant R. Jackson made crude and derogatory

sexual remarks about Ms. Diamond’s breasts and genitalia and told everyone

gathered that “a freak is about to walk in.” Defendant R. Jackson also referred to

Ms. Diamond as “he” and “it” and disclosed her private medical information,

provoking hostility and singling out Ms. Diamond for further violence.

      117. When Ms. Diamond arrived in the dormitory the following day, she

noticed that people were staring at her. Eventually, several people told Ms. Diamond

about the dormitory-wide meeting that Defendant R. Jackson had organized the day

before and the derogatory statements he had made about her.

      118. Defendant R. Jackson’s actions are reflective of a widespread and

pervasive pattern by GDC personnel of disregarding the safety needs of incarcerated

transgender people in their custody.

      119.   By degrading Ms. Diamond and drawing attention to her transgender

status in violation of the policies described above, Defendant R. Jackson further

jeopardized Ms. Diamond’s safety by signaling to others that GDC turned a blind

eye to hostile treatment of Ms. Diamond and would not protect her from abuse.




                                        36
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 37 of 105




      Ms. Diamond Was Retaliated Against in June 2020 Which Effectively
           Discouraged Her from Directly Reporting Further Abuse

      120. On or about June 19, 2020, two days after his dormitory meeting,

Defendant R. Jackson summoned Ms. Diamond to a dormitory-wide meeting after

she attended a lawyer call. During this gathering, Defendant R. Jackson singled out

Ms. Diamond and bemoaned the presence of transgender people in the dormitory.

Defendant R. Jackson made hostile comments about “snitches” and then proceeded

to explicitly and publicly threaten Ms. Diamond, saying he had “people’’ who could

“get at [Ms. Diamond]” if she made any further reports of misconduct. There is video

surveillance of both these dormitory-wide meetings and multiple witnesses were

present at each.

      121. On July 2, 2020, Ms. Diamond, through counsel, sent a Fourth Notice

of Violations that relayed to Defendants Ward, Lewis, J. Jackson, Holt, Toole, Sauls,

Benton, and Atchison the sexual harassment and misconduct Unit Manager Jackson

had engaged in and the ways that his misconduct placed Ms. Diamond at increased

risk of violence and sexual assault.

      122. Defendant Benton made copies of the Notice of Violations despite the

confidential information it contained and distributed it widely, contrary to GDC’s




                                         37
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 38 of 105




PREA Policy which stated “PREA information is confidential in nature and shall

only be released on a need-to-know basis.” SOP 208.06 (IV)(B)(1).

      123. As a result of the distribution of the Notice of Violations, Ms. Diamond

was pressured and coerced by GDC staff members who felt implicated by her notice

letter. These confrontations, together with Defendant R. Jackson’s direct threats,

made Ms. Diamond fearful of reporting PREA violations directly, or otherwise

participating in investigations without counsel present.

      124. Defendant Benton’s widespread distribution of Ms. Diamond’s PREA

notice beyond the intended recipients placed Ms. Diamond at risk of further

retaliation and abuse by staff.

    Ms. Diamond Was Sexually Assaulted and Threatened in July 2020 After
    Defendants Refused to Take Reasonable Efforts to Protect Her or Secure
                                  Her Cell

      125. On or about July 3, 2020, Ms. Diamond was sexually assaulted again.

Ms. Diamond’s attacker, a male assailant from another dormitory, was let into

Ms. Diamond’s dormitory by a GDC officer. Ms. Diamond had been standing with

a group of people and eventually turned to go back to her room. Her attacker

followed and entered the room behind her. He grabbed her, covered her mouth,

started touching her, and ripped off some of her clothes. Two other incarcerated

people were able to intervene and stop the attack.

                                         38
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 39 of 105




      126. Ms. Diamond reported the July 3rd sexual assault to the Coastal PREA

Coordinator and to her Mental Health Counselor, who, pursuant to GDC PREA

Policy, notified Defendants Benton and Atchison, as among GDC’s “required

personnel,” about the assault and Ms. Diamond’s heightened risk of sexual

victimization.

      127. Defendant Benton took no reasonable measures responsive to

Ms. Diamond’s notification about the assault that would mitigate the ongoing risk

she faced. Ms. Diamond, who has seen her attacker at Coastal since the assault, is

fearful that he will be allowed into her dormitory again.

      128. On or about July 16, 2020, GDC staff who report to and are supervised

by Defendant Benton allowed another unauthorized person to enter Ms. Diamond’s

cell. Ms. Diamond was sitting in the TV room when she saw a would-be male

assailant from another dormitory enter her empty cell and later leave.

      129. She learned that this person told others in her dormitory he was looking

for her.

      130. The presence of a potential perpetrator having unfettered access to

Ms. Diamond’s dormitory occurred because Defendants Toole and Benton

recklessly or maliciously placed Ms. Diamond in a cell that does not lock, thus

increasing her already bona fide fears of continued sexual assault.

                                         39
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 40 of 105




      131. Ms. Diamond had repeatedly complained about her cell and requested

repairs to her lock on multiple occasions, including in September 2020 when

Lieutenant Goodell dismissed her concerns and simply stated that some doors work,

and others do not. Ms. Diamond also spoke to a maintenance worker about the lock

and was informed that prison administrators had set specific protocols to prevent her

cell from locking.

      132. The fact that Defendant Benton has allowed incarcerated people from

other dormitories to repeatedly and improperly enter Ms. Diamond’s dormitory

increases the already substantial risks to Ms. Diamond’s safety and has caused her

emotional anguish.

      133. On or about July 20, 2020, Ms. Diamond sent a Fifth Notice of

Violations through counsel informing Defendants Ward, Holt, Toole, Sauls, Benton,

and Atchison that Ms. Diamond had been sexually assaulted and harassed

repeatedly, including on July 3, 2020, and explained that GDC officials were

allowing would-be perpetrators into Ms. Diamond’s dormitory, increasing her

already substantial risk of sexual assault. Ms. Diamond also explained that she had

legitimate concerns related to housing and safety and that the assaults and fear of

further victimization were adversely impacting her mental health. She requested a

safety transfer, including placement in a female facility.

                                          40
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 41 of 105




        Ms. Diamond Was Sexually Assaulted and Abused Repeatedly in
                            September 2020

      134. On or about September 13, 2020, Ms. Diamond woke up during the

night and found an unknown man masturbating at the foot of her bed.

      135. Then, over a three-day period in September 2020, Ms. Diamond was

sexually assaulted repeatedly by male assailants exploiting the permission slip that

had been granted by virtue of Defendants’ indifference and inaction to

Ms. Diamond’s prior attacks.

      136. On or about September 18, 2020, a male assailant locked Ms. Diamond

in a room, ripped her shirt off, and proceeded to sexually assault her. He grabbed

Ms. Diamond’s breasts, pushed her to the bed, and attempted to forcibly rape her.

Ms. Diamond only escaped after “count” commenced, and she was able to run away.

      137. Thereafter, on or about September 19, 2020, Ms. Diamond was again

sexually assaulted by another incarcerated person who lives in her dormitory. The

man entered Ms. Diamond’s cell, physically grabbed her head, and forced her to give

him oral sex.

      138. On or about September 20, 2020, Ms. Diamond was assaulted by two

other men who live in her dormitory. During the first attack, Ms. Diamond was

brutally attacked and assaulted in her room. During the second attack, which took



                                        41
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 42 of 105




place later that day, Ms. Diamond was attacked after being lured into a different

room. Once there, a different male assailant grabbed her breasts, groped her, and

sexually assaulted her until she was able to escape.

         139. On September 28, 2020, Ms. Diamond requested to be moved out of

her dormitory for fear of further attacks. Ms. Diamond was told that she could not

move because Defendant Toole had specified that she is to stay in her current room.

         140.   On September 29, 2020, Ms. Diamond sent a Sixth Notice of

Violations to GDC through counsel notifying Defendants Ward, Lewis, J. Jackson,

Holt, Toole, Sauls, Benton, and Atchison of her need for safe housing. The Sixth

Notice of Violations detailed the horrific assaults Ms. Diamond experienced

between September 18 and 20, 2020, and reiterated that Ms. Diamond was not safe

in GDC’s men’s prisons given her history of victimization and substantial ongoing

risks.

         141. Despite learning about Ms. Diamond’s reports of sexual assault and

urgent requests for a safety transfer, Ward, Lewis, J. Jackson, Holt, Toole, Benton,

and Atchison individually and collectively, decided not to take any corrective

measures to ensure Ms. Diamond’s safety from the substantial and realized risk of

sexual assaults.




                                         42
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 43 of 105




        Ms. Diamond Was Sexually Assaulted Repeatedly in October 2020

      142. On or about October 9, 2020, after Ms. Diamond took her prescribed

Trazodone, a male assailant entered her unlocked cell during the night while she was

asleep and fondled her while masturbating.

      143. Because Defendants Toole and Benton had repeatedly demonstrated

their unwillingness to protect her, or even to provide her with a working cell door,

Ms. Diamond stopped taking her sleep medications for fear that she would be

assaulted again while sleeping in the same dormitory as her past assailants, in a cell

that will not lock.

      144. On October 23, 2020, Ms. Diamond, through counsel, sent a Seventh

Notice of Violations that notified Defendants Ward, Lewis, J. Jackson, Holt, Toole,

Sauls, Benton, and Atchison that she had been sexually assaulted again because her

cell door did not lock to keep out intruders. The letter also explained that

Ms. Diamond’s mental health was deteriorating based on their failure to protect her

from sexual assaults, abuse, and harassment, and repeated her urgent request for a

safety transfer. Ms. Diamond begged to be placed in a transitional center, paroled,

or transferred to a female facility to keep her safe from further abuse.

      145. On or about October 29, 2020, Ms. Diamond learned that yet another

male assailant had entered her unlocked cell and sexually assaulted her during her

                                          43
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 44 of 105




sleep. Later that same day, Ms. Diamond was approached by another man in her

dorm who aggressively threatened her with sexual assault, stating that he would

“stuff [his] cock in [her] throat.”

      146. The failures of Defendants Ward, Holt, Toole, and Benton to take

reasonable measures to protect Ms. Diamond after notice of sexual assaults and

abuse both exacerbated her risk and reflect the widespread and pervasive pattern of

GDC personnel disregarding the safety needs of incarcerated transgender women in

their custody.

      147. Individually, and in their totality, the sexual assaults Ms. Diamond

endured under Defendants’ custody have caused her profound and irreparable

physical and emotional harm.

      148. On or about October 30, 2020, suffering severe dysphoria as a result of

undertreated gender dysphoria, Ms. Diamond attempted to castrate herself and,

fearing another imminent sexual assault and distraught that her health and safety

needs were still being ignored by GDC, attempted suicide by hanging.

      149. Ms. Diamond’s suicide and castration attempt was thwarted by another

incarcerated person who entered her unlocked cell, but she continues to struggle with

PTSD, caused by her previous sexual assaults in GDC custody, suicidal ideation,

self-harm, and impulses to self-castrate.

                                            44
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 45 of 105




      150. Ms. Diamond remains at continued risk of sexual victimization to this

day, in the same dormitory and facility where she was repeatedly assaulted.

      151. Ms. Diamond also fears a return to GDC, where she was victimized and

to which she could be transferred at any time.

  Defendants Have Also Refused Ms. Diamond Medically Necessary Gender
                             Dysphoria Care

      152. In addition to refusing Ms. Diamond protection from sexual assault,

Ms. Diamond has also been denied constitutionally mandated gender dysphoria

care—deprivations made all the more egregious because they lie at the heart of

Diamond I. Diamond I put GDC on notice of Ms. Diamond’s gender dysphoria

needs and the severe consequences of not providing her medically necessary care,

including depression, suicidality, and self-castration attempts.

      153. Notwithstanding this knowledge and despite the written policy GDC

adopted in response, Defendants Ward, Lewis, J. Jackson, and Sauls have refused to

provide Ms. Diamond “constitutionally appropriate medical and mental health

treatment” for gender dysphoria, consistent with the “[c]urrent, accepted standards

of care” since her return to custody. GDC Management & Treatment of Offenders

Diagnosed with Gender Dysphoria, SOP 507.04.68(I), (IV) (2015) (hereinafter

“Gender Dysphoria Policy”).



                                         45
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 46 of 105




      154. Instead of treating Ms. Diamond’s gender dysphoria in accordance with

the accepted Standards of Care, Defendants Ward, Lewis, J. Jackson, and Sauls have

denied her necessary treatments without so much as evaluating her, often vetoing

the consensus opinions of GDC clinicians and medical experts without any

individualized medical judgment whatsoever.

      155. Instead of receiving medically necessary forms of gender dysphoria

treatment, Ms. Diamond has received “Sudoku puzzles” to address her mental

anguish.

Defendants Have Failed to Provide Ms. Diamond Medical Care According to the
         Accepted Standards of Care for Treating Gender Dysphoria

      156. The accepted Standards of Care for the treatment of gender dysphoria

are promulgated by the World Professional Association for Transgender Health

(“WPATH”), an international association of physicians and mental health experts

who specialize in the diagnosis and treatment of gender dysphoria. See World

Professional Association for Transgender Health, Standards of Care for the Health

of Transsexual, Transgender & Gender-Nonconforming People (7th ed. 2011).

      157. The Standards of Care establish that treatment for gender dysphoria

consists of the following medical treatments, customized to meet individual needs

and provided in a manner sufficient to alleviate a patient’s dysphoria symptoms:



                                        46
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 47 of 105




             a.    Changes in gender expression, including through pronoun usage,
                   grooming (including, e.g., hair removal for transgender women),
                   and dress to match one’s internal gender;

             b.    Receiving hormone therapy to promote the development of
                   secondary sex characteristics that affirm one’s gender;

             c.    Obtaining gender affirming/confirming treatments and surgical
                   procedures.

      158. The Standards of Care also note that psychotherapy may be useful for

exploring gender identity, role, and expression, alleviating internalized transphobia

and stigma, and enhancing social and peer support, but not as a substitute for medical

treatment such as hormone therapy or gender role changes.

      159. The National Commission on Correctional Healthcare, the U.S.

Department of Justice (“Department of Justice”), and the National Institute of

Corrections have all endorsed the Standards of Care as the accepted medical standard

for the treatment of gender dysphoria in carceral settings.

      160. The Standards of Care recognize that:

             a.    Attempting “to cure” a person of gender dysphoria by forcing
                   them to disregard their innate sense of gender identity and live as
                   their assigned gender is dangerous and puts them at substantial
                   risk of serious harm.

             b.    Psychotherapy, while recommended to provide affirmation to
                   individuals newly diagnosed with gender dysphoria, is not a
                   substitute for treatments such as hormone therapy or outwardly
                   expressing one’s gender identity where medically required.


                                         47
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 48 of 105




             c.    Attempting to treat gender dysphoria with mental health
                   counseling alone, or in combination with psychotropic drugs, is
                   a gross departure from accepted medical practice that puts
                   individuals with gender dysphoria at a severe risk of physical
                   injury, decompensation, and death.

      161.   The Standards of Care also warn that failing to provide transgender

people medically necessary treatment for gender dysphoria has dire physiological

and psychological effects, including psychological decompensation, including

anxiety and depression; suicide; and self-castration attempts (i.e., binding or

removing the testicles), a severe side effect of gender dysphoria that only manifests

when necessary treatments are denied.

      162. Every major medical association in the United States—including the

American College of Obstetricians and Gynecologists, the Endocrine Society, the

American Medical Association, and the American Psychological Association,

among others—recognize the Standards of Care as the authoritative clinical standard

for the treatment of gender dysphoria.

      163. If healthcare providers do not provide treatment that ensures that the

patient is supported in their gender identity and expression, the consequences can be

severe and can lead to serious health consequences including depression, anxiety,

hopelessness, castration attempts as a form of self-treatment, self-harm, suicidal

ideation, suicide attempts, and completed suicides.

                                         48
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 49 of 105




      164. Because gender dysphoria is a serious, but treatable, medical condition,

appropriate treatment effectively attenuates the symptoms.

      165. Failure to provide treatment in accordance with the Standards of Care

require a medical provider to reassess a patient’s care regimen and provide additional

forms of treatment if dysphoria symptoms such as self-castration attempts persist,

because these symptoms are unique to untreated or inadequately treated cases of

gender dysphoria.

 Defendants Have Denied Ms. Diamond Medically Necessary Care and Ignored
      the Treatment Recommendations of Gender Dysphoria Experts and
                             GDC Clinicians

      166. Consistent with the Standards of Care, the medically necessary

treatment for Ms. Diamond’s gender dysphoria is regular hormone therapy,

consisting   of   estrogen   treatments    and   anti-androgen    medications,    and

accommodations that allow her to express her female gender identity.

      167. Consistent access to hormone therapy beginning in her late teens

prevented Ms. Diamond from developing facial hair prior to her first period of

incarceration. GDC’s failure to provide Ms. Diamond with hormone therapy during

the three years of her incarceration, from 2012 to 2015, forced her body to undergo

dramatic alterations and led to Ms. Diamond developing unwanted facial hair for the




                                          49
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 50 of 105




first time. Consequently, Ms. Diamond now requires access to body and facial hair

removal treatment such as electrolysis, laser hair removal, or medicated creams.

      168. When Ms. Diamond is denied medically necessary gender dysphoria

care, she experiences symptoms such as severe depression, anxiety, suicidal

ideation, self-harm, and self-castration attempts as a form of self-treatment. When

Ms. Diamond receives adequate gender dysphoria treatment, her well-being

improves, her symptoms such as self-castration attempts completely abate, and other

symptoms are significantly reduced.

      169. GDC officials, including Defendants Lewis, J. Jackson, and Sauls,

knew about Ms. Diamond’s treatment needs because of Diamond I, Ms. Diamond’s

medical and mental health records, gender dysphoria experts, and Ms. Diamond’s

treating clinicians within GDC.

      170. In 2015, Dr. Sloan, Ms. Diamond’s treating provider at GDC,

concluded that adequate care for Ms. Diamond must include hormone therapy and

“gender role change” (i.e., female gender expression). Without this treatment,

Dr. Sloan warned, Ms. Diamond is at an increased risk of self-harm.

      171. Dr. Randi Ettner, who served as an outside expert in Diamond I, also

concluded after a three-hour clinical assessment of Ms. Diamond in 2015 that

Ms. Diamond required hormone therapy and accommodations for her gender

                                        50
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 51 of 105




expression. GDC’s failure to provide treatment, specifically hormone therapy and

gender expression, Dr. Ettner noted, “rekindled the gender dysphoria that she had

successfully managed for nearly two decades,” and caused Ms. Diamond to

experience suicidal ideation and attempt suicide and self-castration. Declaration of

Dr. Randi C. Ettner at ¶ 52, Diamond I, No. 5:15-cv-50 (M.D. Ga. Feb. 20, 2015),

ECF No. 2-1.

      172. Dr. Ettner specified that accommodations for Ms. Diamond’s gender

expression, including being allowed clothing, grooming, and hairstyle modifications

that permit her to outwardly express her gender, are “[i]ntegral to successful

treatment of gender dysphoria.” Id. at ¶ 70.

      173. None of the clinicians who have evaluated and treated Ms. Diamond

since her re-entry into GDC custody have disputed Dr. Sloan and Dr. Ettner’s

consensus that the appropriate treatment for Ms. Diamond is hormone therapy and

accommodations for her gender expression.

      174. Since Ms. Diamond’s re-entry in 2019, GDC psychiatrist Dr. David

Roth has recommended that Ms. Diamond receive a treatment plan providing her

with accommodations related to her gender expression. During a July 2020

evaluation, Dr. Roth also noted Ms. Diamond’s complaints about not being able to




                                         51
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 52 of 105




regularly shave and to receive consistent doses of hormone therapy, which are

necessary to her well-being.

      175. Dr. Daniel Fass, a GDC psychologist who also evaluated Ms. Diamond,

has also advocated for Ms. Diamond to receive accommodations related to her

gender expression and contacted Defendants Lewis and J. Jackson to alert them to

the fact that GDC’s existing approach to care was inadequate.

      176. However, the medical consensus and treatment recommendations of

Ms. Diamond’s clinicians within GDC have been summarily overruled by

Defendants Lewis, J. Jackson, and Sauls who have never taken the time to

individually evaluate Ms. Diamond or her treatment needs.

Defendants Have an Unconstitutional Custom, Policy, or Practice of Violating
         the Healthcare Rights of Transgender People in Custody

      177. Instead of exercising independent medical judgment, Defendants

Lewis, J. Jackson, and Sauls, together with Defendant Ward, have denied

Ms. Diamond care pursuant to the “Hormones-Only Policy”—a policy, practice, or

custom which categorically limits the ability of people with gender dysphoria to

receive appropriate care.

      178. Pursuant to GDC’s Hormones-Only Policy:

             a.    GDC imposes a blanket ban on gender dysphoria treatment
                   beyond hormone therapy or counseling, regardless of need;

                                       52
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 53 of 105




             b.    Hormone therapy is provided to transgender people who lack
                   outside legal advocates, if at all, only after significant delay;

             c.    Hormone therapy, to the extent it is provided, will typically be in
                   doses that are sub-therapeutic due to lack of monitoring,
                   interruption, and delay;

             d.    GDC clinicians recommending treatment beyond hormone
                   therapy or counseling are summarily blocked without an
                   individualized assessment of need;

             e.    Transgender people are denied allowances for gender
                   expression, subjected to gender-based harassment, and punished
                   by GDC staff for their perceived gender nonconformity;

             f.    Transgender people who experience depression, suicidality,
                   inclination to self-harm, or self-castration attempts due to the
                   inadequacy of their gender dysphoria treatment are not evaluated
                   or referred for additional care;

             g.    Surgical evaluations and surgical treatment for gender dysphoria
                   are subject to a blanket ban, regardless of need.

      179. Countless      transgender    women     in   GDC       custody,   including

Ms. Diamond, are subjected to the Hormones-Only Policy despite Defendants’

knowledge from Diamond I that blanket restrictions on gender dysphoria care are

unconstitutional and create a substantial risk of serious harm.

      180. The Hormones-Only Policy has superseded GDC’s written policies on

the treatment of gender dysphoria, including the Gender Dysphoria Policy released

following Diamond I that purports to provide “constitutionally appropriate”



                                         53
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 54 of 105




treatment, according to “[c]urrent, accepted standards of care.” Gender Dysphoria

Policy, SOP 507.04.68 (I), (IV).

      181. Because the Hormones-Only Policy adopted by Defendants Ward,

Lewis, J. Jackson, and Sauls bans all treatment beyond hormone therapy, regardless

of need, the care offered to Ms. Diamond and others is so minimal that it amounts to

no treatment at all. Further, the hormone therapy offered under the policy does not

align with the Standards of Care because it is administered inconsistently,

unmonitored, and frequently subject to delay.

 Defendants Continue to Refuse Ms. Diamond Gender Dysphoria Treatment
                       Pursuant to a Blanket Policy

      182. Ms. Diamond’s hormone treatment has been discontinued for weeks at

a time.

      183. Ms. Diamond has not received regular bloodwork or monitoring to

ensure the adequacy of her hormone levels. She has had endocrinologist

appointments without the requisite blood work for the endocrinologist to adequately

monitor her blood levels.

      184. GDC has failed to provide Ms. Diamond with mental health counseling

by practitioners minimally competent in treating gender dysphoria to monitor and




                                        54
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 55 of 105




evaluate her treatment needs, which, in any event, require more than the provision

of Sudoku puzzles.

      185. Dr. Roth’s attempts to provide Ms. Diamond a comprehensive plan for

gender dysphoria treatment after meeting and evaluating her were rejected by

Defendants Lewis and J. Jackson, who, despite never examining Ms. Diamond, must

approve treatment plans for people diagnosed with gender dysphoria.

      186. Dr. Fass also informed Ms. Diamond that he could not offer her more

treatment beyond hormone therapy because everything was getting “shut down” by

Defendant Lewis.

      187. On or about September 10, 2020, Ms. Diamond met with Dr. Roth,

Dr. Fass, and other GDC medical providers. They informed Ms. Diamond that their

recommendations had been overruled by Defendant Lewis and that they were facing

resistance from high-level officials like Defendants Ward, Lewis, and Toole.

      188. Failing to provide Ms. Diamond the medically necessary treatments

outlined above grossly deviates from the Standards of Care, which affirm that

transgender women like Ms. Diamond require treatment that will alleviate or even

cure their gender dysphoria symptoms.

      189. Except for periods where she has been in the custody of GDC,

Ms. Diamond has never engaged in self-castration attempts because she has had

                                        55
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 56 of 105




access to the medically necessary treatment that manages her severe gender

dysphoria.

      190. Ms. Diamond has endured strict and medically harmful restrictions on

her gender expression, including threats of forced haircuts and limited access to hair

removal.

      191. Ms. Diamond has also been refused treatments to remove her facial hair

for weeks at a time, including access to razors or clippers for shaving, exacerbating

her gender dysphoria to an intolerable level.

      192. The denials of care began at GDCP and continued at Coastal at the

direction of Defendant Lewis and through the actions and omissions of Defendants

J. Jackson and Sauls.

      193. Even though Defendants Lewis, J. Jackson, and Sauls each have the

authority as well as the obligation to ensure that Ms. Diamond receives minimally

adequate care for her gender dysphoria, they have wholly abdicated their job duties

and refused to initiate necessary treatment, despite the known and obvious

consequences of their actions.

      194. Defendant Lewis has reviewed and personally rejected Ms. Diamond’s

urgent requests for care, including grievances addressing her unmet treatment needs,




                                         56
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 57 of 105




such as access to female commissary items and prescription medication to prevent

facial hair growth.

      195. As a foreseeable result of Defendants Lewis, J. Jackson, and Sauls’s

refusal to provide Ms. Diamond minimally adequate gender dysphoria care, she has

experienced severe mental and physical injury, including depression, anxiety,

suicidal ideation, and suicide and self-castration attempts.

      196. Ms. Diamond’s ongoing suicidality and compulsion to engage in

castration and self-harm are symptoms of her unmanaged gender dysphoria that

would not be present if she were receiving minimally adequate treatment for her

gender dysphoria from GDC.

      197. Ms. Diamond’s castration attempts have also caused injuries to her

urinary system, and she has experienced severe pain and difficulty urinating for days

at a time—conditions which Ms. Diamond was warned put her at risk for kidney

failure and possibly death.

      198. Despite her severe symptoms, Ms. Diamond is not receiving adequate

treatment for her gender dysphoria to this day.




                                          57
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 58 of 105




 Defendants Knew of, but Disregarded, Ms. Diamond’s Treatment Needs and
             the Recommendations of Skilled GDC Clinicians

      199.   Defendants Ward, Lewis, J. Jackson, and Sauls have withheld

medically necessary gender dysphoria treatment from Ms. Diamond despite being

fully aware of her diagnosis, treatment needs, and current and foreseeable risk of

harm because of notice they received verbally and in writing, including through her

grievances, correspondence, medical records, and Diamond I.

      200. Between October 2019 and November 2020, Ms. Diamond filed

grievances and grievance appeals that fully exhausted administrative remedies for

her claim that Defendants Ward, Lewis, J. Jackson, and Sauls failed to provide her

adequate gender dysphoria care. Ms. Diamond’s grievances and grievance appeals

requested that GDC initiate adequate gender dysphoria care, including access to hair

removal options, access to gender affirming commissary items, and regular

appointments with medical and mental health providers competent to treat gender

dysphoria. Defendants Ford and Lewis personally reviewed Ms. Diamond’s

grievances or appeals and summarily rejected them.

      201. Ms. Diamond also notified Defendants Ward, Lewis, J. Jackson, and

Sauls of her treatment needs through official correspondence. Among the nine

Notices of Violations Ms. Diamond, through counsel, sent GDC between May 1,



                                        58
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 59 of 105




2020, and November 6, 2020, five notified Defendants Ward, Lewis, J. Jackson, and

Sauls of her severe unmet gender dysphoria healthcare needs.

      202. Through Ms. Diamond’s First Notice of Violations, dated May 1, 2020,

Defendants Ward, Lewis, J. Jackson, and Sauls were informed that she was not

receiving adequate treatment for her gender dysphoria, including consistent hormone

therapy.

      203. Through Ms. Diamond’s Fourth Notice of Violations, dated July 2,

2020, Defendants Ward, Lewis, J. Jackson, and Sauls were informed that she had

attempted to castrate herself due to her poorly managed gender dysphoria and had

sustained serious injuries.

      204. In follow up correspondence sent July 9, 2020, July 10, 2020, and July

16, 2020, Ms. Diamond notified Defendants Ward, Lewis, J. Jackson, and Sauls,

through counsel, that she was experiencing acute medical issues as a result of her

self-castration attempts—including severe pain, difficulty urinating, and kidney

problems. She requested emergency medical treatment, as well as an opportunity to

speak with GDC representatives about her ongoing gender dysphoria treatment

needs, but her requests were denied.

      205. Ms. Diamond’s Fifth Notice of Violation, dated July 20, 2020,

informed Defendants Ward, Lewis, J. Jackson, and Sauls that her mental and

                                        59
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 60 of 105




physical health had continued to deteriorate due to gender dysphoria treatment that

was grossly inadequate and relayed that GDC clinicians had determined she was at

risk for kidney problems and lasting physical injury.

      206. In the Sixth Notice of Violations, dated September 29, 2020,

Ms. Diamond notified Defendants Ward, Lewis, J. Jackson, and Sauls, through

counsel, that she was still not receiving adequate gender dysphoria care, which had

led to rapidly deteriorating mental and physical health, including attempts at self-

surgery.

      207. In her Seventh Notice of Violations, dated October 23, 2020,

Ms. Diamond notified Defendants Ward, Lewis, J. Jackson, and Sauls, through

counsel, that the repeated sexual assaults she was experiencing were exacerbating

her post-traumatic stress disorder and that her mental health was continuing to

deteriorate.

      208. In her Eighth Notice of Violations, dated November 2, 2020, and sent

electronically to GDC general counsel, Ms. Diamond notified Defendants Ward,

Lewis, J. Jackson, and Sauls, through counsel, of her suicide attempt.

      209. In her Ninth Notice of Violations, dated November 6, 2020, sent

electronically to GDC counsel, Ms. Diamond notified Defendants Ward, Lewis, J.

Jackson, and Sauls, through counsel, that Ms. Diamond remained actively suicidal.

                                         60
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 61 of 105




      210. In addition, Ms. Diamond repeatedly notified GDC staff, including

Defendants Toole and Benton, that her gender dysphoria treatment was inadequate

and leading her to have feelings of depression, anxiety, and hopelessness; to have

thoughts and to engage in self-harm; and to have suicidal ideations and impulses.

Despite having the authority to respond to Ms. Diamond’s concerns and direct

Coastal personnel to perform additional evaluations and treatment, Defendants

Benton and Toole did nothing.

      211. By refusing to provide medically necessary gender dysphoria treatment

for Ms. Diamond, Defendants Ward, Lewis, J. Jackson, and Sauls blocked and

overruled the recommendations of GDC treating providers and clinicians with

specialized knowledge on the treatment of gender dysphoria who, unlike

Defendants, personally evaluated Ms. Diamond when it came to determining her

needed care.

      212. Defendants Ward, Lewis, J. Jackson, and Sauls’s refusal to provide

Ms. Diamond anything beyond sub-therapeutic hormone therapy is so wholly

inadequate that it is tantamount to no treatment at all. Defendant Lewis’s refusal to

provide Ms. Diamond medically necessary care in accordance with the Standards of

Care is also grossly negligent, if not wanton and malicious, because of her

involvement in Diamond I.

                                         61
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 62 of 105




      213. Defendants Ward, Lewis, J. Jackson, and Sauls’s steadfast refusal to

provide Ms. Diamond medically and clinically appropriate treatment for her gender

dysphoria, including but not limited to gender expression allowances, has caused

Ms. Diamond severe physical and emotional injury, including depression, anxiety,

suicidal ideation, repeated suicide and self-castration attempts, and attendant

injuries, including problems with urination that persist.

      214. Had Ms. Diamond received medically necessary care in accordance

with the Standards of Care, she would not have experienced severe gender dysphoria

symptoms such as her self-castration attempts.

 Defendants’ Failure to Protect Ms. Diamond Shows Callous Indifference to
                  Ms. Diamond’s Health and Safety Needs

Defendants Disregarded the Known Risks Their Housing Decisions Posed to Ms.
                             Diamond’s Safety

      215. In addition to being apprised of her health care needs, each of the

Diamond II Defendants knew that transgender women like Ms. Diamond face a

substantial risk of sexual assault in male GDC facilities based on Diamond I, the

Department of Justice’s Statewide Investigation into the abuse of LGBT people in

GDC custody, as well as the obviousness of the risk.

      216. Also among the bases for Defendants’ knowledge was their familiarity

with federal law and GDC’s policies on transgender people. GDC’s Classification


                                         62
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 63 of 105




and Management of Transgender and Intersex Offenders, SOP 220.09 (2019)

(hereinafter    “Transgender   Management     Policy”),   expressly   acknowledges

incarcerated transgender people “are at particularly high risk for physical or sexual

abuse or harassment.” Id. 220.09(IV)(D)(1) (emphasis added). The Prison Rape

Elimination Act of 2000, 42 U.S.C. § 15601 et seq., and its implementing

regulations, 28 C.F.R. § 115 et seq. (collectively “PREA” or the “PREA Standards”),

which GDC has incorporated into a number of GDC Standard Operating Procedures,

including GDC PREA Policy, SOP 208.06, recognize that transgender people face a

substantial risk of victimization in prison that necessitates special safeguards. 28

C.F.R. §§ 115.41; 115.42. 2




      2
          Pursuant to PREA, GDC personnel were legally mandated to:

               a.   Assess whether Ms. Diamond was transgender or gender
                    nonconforming and document it in their records, 28 C.F.R.
                    § 115.41(d)(7);

               b.   Identify additional risk factors Ms. Diamond faced, including
                    whether she was previously incarcerated, had any disabilities,
                    had “previously experienced sexual victimization,” had a
                    “criminal history [that] is exclusively nonviolent” and perceives
                    herself to be vulnerable within the prison environment, 28 C.F.R.
                    § 115.41(d)(1); (4); (5); (8); (9);

                                         63
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 64 of 105




      217. The Transgender Management Policy also made Defendants Lewis, J.

Jackson, Holt, Toole, and Atchison members of GDC’s Statewide Classification

Committee in their official roles, and made them “responsible for making case-by-

case decisions” about whether transgender people “will be housed in a male or

female facility,” in consultation with prison wardens like Defendants Ford and

Benton. Transgender Management Policy, SOP 220.09 (III)(J). The Policy also




            c.    Consider the housing placement of transgender individuals like
                  Ms. Diamond on an individualized basis, 28 C.F.R. § 115.42(b);

            d.    Determine on a case-by-case basis whether placement in a male
                  or female facility would best ensure Ms. Diamond’s health and
                  safety, 28 C.F.R. § 115.42(c);

            e.    Give serious consideration to Ms. Diamond’s own views
                  regarding safety, 28 C.F.R. § 115.42(e);

            f.    Review Ms. Diamond’s housing placements at least twice a year,
                  or when issues arise, and to assess the need for adjustments, 28
                  C.F.R. § 115.42(d);

            g.    Provide Ms. Diamond “the opportunity to shower separately”
                  from other incarcerated people. 28 C.F.R. § 115.42(f); and

            h.    Perform re-assessments within 30 days of her entry to custody,
                  upon her transfer between facilities, and following every
                  “incident of sexual abuse, or receipt of additional information
                  that bears on [Ms. Diamond’s] risk of sexual victimization.” 28
                  C.F.R. § 115.41(f)–(g).

                                       64
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 65 of 105




instructed Defendants Lewis, J. Jackson, Holt, Toole, Ford, Benton, and Atchison to

give “serious consideration” to the transgender person’s own views with respect to

their safety when formulating housing placements. SOP 220.09 (IV)(B)(8)(g).

 Defendants Were Informed of Ms. Diamond’s Experiences of Sexual Abuse in
                      GDC Custody but Failed to Act

      218. At all times relevant to this action, Defendants Ward, Lewis, J. Jackson,

Holt, Toole, Ford, Benton, and Atchison also had detailed knowledge of

Ms. Diamond’s history of victimization within GDC men’s prisons and the acute

risk she faced based on intake records, institutional records, PREA screening tools,

correspondence, and direct communications with Ms. Diamond.

      219. During her intake on October 29, 2019, Ms. Diamond met with several

GDC officials who knew she was transgender and were familiar with the facts of

Diamond I, including her history of sexual assault while in GDC custody. These

officials included Defendants Toole and Ford. Upon seeing Ms. Diamond,

Defendant Toole said, “Well, well, well, the famous Ashley Diamond,” specifically

acknowledging his awareness of the facts underlying the earlier litigation, i.e.,

Diamond I. Ms. Diamond also spoke with Defendants Toole and Ford about her

history of victimization in men’s prisons, ongoing vulnerability to sexual assault,

and safety concerns.



                                        65
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 66 of 105




      220. Ms. Diamond met with Defendant Atchison via videoconference

several days later and reiterated her safety concerns. Ms. Diamond asked Defendant

Atchison to assign her a placement in a female facility because of her ongoing risk

of sexual assault.

      221. GDC personnel classified Ms. Diamond as a PREA Victim following

her re-entry using GDC’s PREA Classification and Screening instrument and noted

that Ms. Diamond was a transgender person with an exclusively non-violent criminal

record, as well as a prior victim of sexual assault in prison who still felt vulnerable.

      222. Between May 1, 2020, and November 6, 2020, Ms. Diamond, through

nine written Notices of Violations, notified Defendants Ward, Lewis, J. Jackson,

Holt, Toole, Sauls, Ford, Benton, and Atchison about the serial abuse she has been

experiencing because of their actions and decisions.

      223. Three of Ms. Diamond’s Notices of Violations—dated May 1, 2020,

May 20, 2020, and June 3, 2020—concerned attacks and abuse Ms. Diamond

experienced at GDCP. The remaining six Notices of Violations—letters dated July

2, 2020, July 20, 2020, September 29, 2020, and October 23, 2020, and emails dated

November 2, 2020, and November 6, 2020—concerned abuse and deprivations

Ms. Diamond experienced at Coastal. Ms. Diamond also attached copies of her

previous Notices of Violations as enclosures to all of her subsequent Notice letters.

                                          66
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 67 of 105




      224. Defendants Ward, Lewis, J. Jackson, Holt, Toole, Sauls, Benton, and

Atchison received copies of all of Ms. Diamond’s Notices of Violations concerning

both GDCP and Coastal. Defendant Atchison received copies of each of

Ms. Diamond’s Notices of Violation because they were addressed to GDC’s PREA

Coordinator and/or the PREA Unit. Defendant J. Jackson received copies of all of

Ms. Diamond’s Notices of Violations because they were forwarded to her due to

their subject matter. Finally, Defendant Ford received copies of all of

Ms. Diamond’s Notices of Violations concerning GDCP.

      225.   Notwithstanding this knowledge of ongoing and future risk,

Defendants Ward, Lewis, J. Jackson, Holt, Toole, Ford, and Atchison each blocked

her urgent safety requests and participated in the decision to exclusively place

Ms. Diamond in men’s facilities that lacked adequate safeguards to protect her,

instead of safe and appropriate female facilities where she met GDC’s own

placement criteria.

Defendants’ Refusal to Provide Ms. Diamond a Safety Transfer Flies in the Face
                        of Provider Recommendations

      226. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison also

refused to follow the housing recommendations of GDC clinicians with specialized




                                       67
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 68 of 105




knowledge of Ms. Diamond’s health and safety needs, even when they petitioned

for Ms. Diamond to be transferred from Coastal to a safer facility.

      227. Dr. David Roth, a psychiatrist at Coastal and one of Ms. Diamond’s

treating providers, urged Defendants Lewis, J, Jackson, and others to transfer

Ms. Diamond away from Coastal because of abuse she was experiencing as a

transgender woman and the ongoing risks to her safety and health.

      228. Dr. Roth noted that “although [Ms. Diamond] is making every effort to

remain in population, she is chronically stressed, fearful, and anxious [at Coastal],

and this setting actively triggers her PTSD.”

      229. Dr. Roth identified a number of other placements that would be more

suitable for Ms. Diamond, including a GDC transition center or a Supportive Living

Unit, because they would be “more therapeutic than general population in a given

prison” and safer than the environment at Coastal, and attempted to initiate a transfer.

      230. However, Dr. Roth’s housing recommendations and his attempts to

initiate a safety transfer were summarily blocked by Defendants Lewis, J. Jackson,

and others, who took no further steps to reduce the ongoing serious risks to

Ms. Diamond’s safety and rejected her repeated requests for an opportunity to speak

and identify additional safeguards to protect her from abuse.




                                          68
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 69 of 105




Defendants Have an Unconstitutional Custom, Practice, or Policy of Violating
            the Safety Rights of Transgender People in Custody

      231. Defendants Ward, Lewis, J. Jackson, Holt, Toole, Ford, Benton, and

Atchison’s refusal to consider housing Ms. Diamond anywhere besides men’s

facilities—despite her having the same or similar risk of sexual assault as a cisgender

woman would in that setting—was not based on an individualized assessment of

Ms. Diamond’s safety needs, or pursuant to any legitimate penological purpose.

      232. Instead, the abuses and deprivations that Ms. Diamond has endured are

part of GDC’s “De Facto Placement Ban,” a long-standing custom, policy, or

practice that has become GDC’s actual policy and practice concerning the housing

and placement of transgender people, superseding the Transgender Management

Policy, SOP 220.09, and GDC PREA Policy, SOP 208.06.

      233. The De Facto Placement Ban, which was adopted and ratified by

Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison and their

predecessors, disregards the safety needs of transgender people in GDC custody, and

assigns them to facilities based on their birth-assigned sex, regardless of whether

such placements are safe and appropriate.

      234. Under the De Facto Placement Ban:

             a.     Transgender women on hormone therapy, despite having similar
                    risks of sexual victimization if housed with men as cisgender

                                          69
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 70 of 105




                   women, are nonetheless placed in men’s prisons based on the sex
                   assigned to them at birth and refused placement in female
                   facilities on a blanket basis, subject to few, if any, exceptions;

             b.    The Statewide Classification Committee, including Defendants
                   Lewis, J. Jackson, Holt, and Atchison, will assign transgender
                   women to men’s prisons even when they are eligible for
                   placement in a female facility by GDC’s own criteria; and

             c.    Transgender women are placed in men’s facilities without regard
                   for the substantial and foreseeable harm they will face in men’s
                   prisons, and without reasonable safeguards to reduce their risk of
                   sexual assault, abuse, and harassment.

      235. Countless      transgender   women     in   GDC     custody,    including

Ms. Diamond, are subjected to the De Facto Placement Ban as outlined above,

despite Defendants’ knowledge that the De Facto Placement Ban creates a

substantial risk of serious harm.

      236. As a consequence of the De Facto Placement Ban:

             a.    Once placed in a men’s prison, transgender women are often, if
                   not always, relentless targets of sexual assault, abuse, and
                   harassment;

             b.    Sexual assaults against transgender women are often committed
                   by incarcerated people affiliated with gangs who threaten to
                   maim or kill their victims if they report the assaults, placing
                   transgender women at substantial risk of harm or death whether
                   or not they report the abuse;

             c.    No reasonable measures are undertaken to respond to or mitigate
                   the risks transgender women in men’s prisons face;



                                        70
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 71 of 105




               d.   PREA notices filed by transgender women rarely result in safer
                    placements, other than the inhumane practice of placing them in
                    solitary confinement, if such safer housing exists within men’s
                    facilities; and

               e.   Credible allegations of sexual assault, abuse, and harassment are
                    not met with a meaningful institutional response, other than
                    unlawful and prolonged placement in involuntary segregation, or
                    transfer to another male facility that poses substantially similar
                    dangers.

      237. Application of the De Facto Placement Ban means that, for most

transgender women, there is no escaping constant sexual harassment, abuse, and

assault, threats of sexual assaults, and repeated sexual victimization while in GDC

custody.

      238. The transfer of transgender women to other men’s facilities to respond

to safety risks simply restarts the cycle of sexual assaults and victimization.

      239. Due to the De Facto Placement Ban, instead of taking reasonable steps

to protect transgender people from sexual assault or coercion, GDC staff often

disregard their safety concerns, blame them for provoking their sexual assaults, and

refuse to process their sexual assault grievances due to animus because they are

transgender.

      240. In recent years, GDC—including Defendants Ward and Lewis—have

been confronted with a U.S. Department of Justice investigation concerning



                                          71
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 72 of 105




systemic constitutional violations, as well as numerous complaints and lawsuits by

incarcerated people concerning the failures of GDC staff to protect them from

assault.

      241. However, staff training regarding the safety needs of transgender

inmates with respect to sexual assault remains perfunctory or non-existent, and

placement decisions are made pursuant to the De Facto Placement Ban with willful

disregard of the substantial risk of sexual assault transgender women endure.

 Defendants Failed to Protect Ms. Diamond Despite Having Ample Notice of
                      Her Ongoing Abuse and Attacks

      242. Defendants Ward, Lewis, J. Jackson, Holt, Toole, Ford, Benton, and

Atchison, individually and collectively, also failed to take action to reasonably

safeguard Ms. Diamond despite having knowledge that she has continued to face

abuse and attacks from her initial placement at GDCP to present.

      243. Instead, Defendants Ward, Lewis, J. Jackson, Holt, Toole, Ford,

Benton, and Atchison wiped their hands clean of trying to protect Ms. Diamond and

continued a GDC custom, practice, or policy of forcing transgender women into

men’s prisons to literally fend for themselves.

      244. As a foreseeable result of Defendants Ward, Lewis, J. Jackson, Holt,

Toole, Ford, Benton, and Atchison’s actions and placement decisions, Ms. Diamond



                                         72
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 73 of 105




has been sexually assaulted fourteen times since her October 2019 return to

custody.

      245. As previously described, between May 1, 2020, and November 6, 2020,

Ms. Diamond notified Defendants Ward, Lewis, J. Jackson, Holt, Toole, Sauls, Ford,

Benton, and Atchison of her experiences of abuse and assault through nine written

Notices of Violations.

      246. Because Ms. Diamond attached copies of her previous Notices of

Violations as enclosures to all of her subsequent Notice letters, all Defendants were

informed of previous incidents, except that Defendant Ford was informed of all

incidents that occurred at GDCP. Defendant J. Jackson received all Notices when

they were forwarded to her in her role as Director of Mental Health.

      247. On October 31, 2020, via telephone, Ms. Diamond notified Defendants

Ward, Lewis, J. Jackson, Holt, Toole, Sauls, Benton, and Atchison, through counsel,

that she had suffered another attack during the night because her cell door does not

lock properly and that she had become deeply suicidal.

      248.   Ms. Diamond also repeatedly informed Defendant Benton and his

direct reports at Coastal that her cell door did not lock, making her even more

vulnerable to attacks and intruders. Ms. Diamond also requested repairs to her cell




                                         73
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 74 of 105




door on multiple occasions, including in June 2020, when she first arrived at Coastal,

and in September 2020.

      249. Defendant Benton’s direct reports and employees at Coastal dismissed

her concerns, at one point stating simply that some cell doors work, and others do

not. Ms. Diamond was also informed that Defendants Toole and Benton had set

specific protocols for her cell to prevent the door from locking as it ordinarily should.

      250. Ms. Diamond also discussed her history of assaults and ongoing safety

concerns with mental health, medical, and PREA personnel who had a mandatory

duty to forward her reports to Defendants Lewis, J. Jackson, Holt, Toole, Ford,

Benton, and Atchison. She also spoke to Defendants Toole, Ford, and Benton on

multiple occasions about her safety and medical needs.

      251. Defendants Ford and Atchison were notified about the sexual assault

that formed the basis of Ms. Diamond’s March 13, 2020 PREA complaint pursuant

to GDC Policy requiring the notification of “all required personnel” upon receipt of

a PREA report.

      252. Ms. Diamond also repeatedly voiced her willingness to participate in

any internal PREA investigations that GDC wished to conduct but only requested

that her lawyers be present because of her bona fide concerns about retaliation.




                                           74
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 75 of 105




      253. Three of the perpetrators of her abuse and harassment—Nurse Lucas

and Defendants A. Smith and R. Jackson—were GDC officers who coerced,

threatened, or continued to have contact with Ms. Diamond after she reported their

misconduct. Defendant Benton also distributed copies of Ms. Diamond’s

confidential PREA allegations without regard to her privacy or safety, further

jeopardizing her well-being. These actions, among others, indicate a widespread and

pervasive pattern of failing to protect transgender women housed in men’s prisons

from sexual assault, abuse, and harassment and a failure to supervise or train staff.

      254. Ms. Diamond also filed a grievance regarding her history of

victimization in GDC and ongoing safety concerns and requested placement in a

women’s facility. In response, Ms. Diamond was informed that sexual abuse and

safety transfers are “non-grievable” issues under GDC’s Grievance Policy, so there

was no administrative remedy available for Ms. Diamond to pursue or appeal.

      255. Sexual abuse, harassment, and safety transfer requests are non-

grievable issues under GDC’s Grievance Policy, which means they are exempt from

GDC’s grievance requirement and administrative remedies are unavailable. GDC

Statewide Grievance Procedure, SOP 227.02(IV)(B)(2)(f); (i) (2019) (hereinafter

“Grievance Policy”).




                                         75
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 76 of 105




      256. Despite having incontrovertible knowledge of Ms. Diamond’s ongoing

assaults in custody, Defendants Ward, Lewis, J. Jackson, Holt, Toole, Ford, Benton,

and Atchison have refused to take steps to reasonably safeguard her from continued

attacks despite knowing that she remained at risk.

      257. Because of her repeated assaults at Coastal, Ms. Diamond has

repeatedly requested safety transfers and additional forms of protection. However,

Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison have blocked,

refused, and denied all of Ms. Diamond’s safety requests. They have also refused to

reassess Ms. Diamond’s housing placements in light of her assaults or adopt any

additional safety measures to protect her. As a proximate cause of Defendants Ward,

Lewis, J. Jackson, Holt, Toole, and Atchison’s actions, Ms. Diamond has been

sexually assaulted and abused fourteen times since her return to custody.

      258. Defendant Benton has also failed to take simple and obvious steps to

protect Ms. Diamond from sexual assault since her June 3, 2020 transfer to Coastal

to present, despite knowing her victimization history and ongoing risks. For instance,

Defendant Benton failed to provide Ms. Diamond a cell that locked to prevent

nighttime intruders, failed to examine video security footage of her assaults, failed

to ensure that his subordinates were properly trained about sexual assault prevention

and PREA, and failed to put measures in place to ensure that transgender women

                                         76
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 77 of 105




like Ms. Diamond were reasonably protected from sexual abuse at the hands of men

at the facility. Defendant Benton has even refused Ms. Diamond’s repeated requests

to be moved out of the dormitory where she was assaulted to avoid further attacks.

      259. As a result of Defendants Ward, Lewis, J. Jackson, Holt, Toole, Benton,

and Atchison’s actions and inactions in denying Ms. Diamond a safety transfer or

other reasonable protection measures, Ms. Diamond has been assaulted at Coastal

eight times in six months.

      260. To date, Defendants Ward, Lewis, J. Jackson, Holt, Toole, Atchison,

and Benton have not taken any reasonable steps to protect Ms. Diamond from sexual

violence at Coastal or address the persistent risks to her safety.

      261. Due to Defendants Ward, Lewis, J. Jackson, Holt, Toole, Atchison, and

Benton’s actions and omissions, Ms. Diamond remains to this day in a facility and

dormitory where she has been repeatedly assaulted, alongside past assailants,

continually living in fear of the next, inevitable sexual assault she will have to

endure.




                                          77
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 78 of 105




                             CLAIMS FOR RELIEF

                                     COUNT I

  Eighth Amendment Violation Under 42 U.S.C. § 1983—Failure to Protect

   For Declaratory and Injunctive Relief Against Defendants Ward, Lewis, J.
                 Jackson, Holt, Toole, Benton, and Atchison

 For Damages Against Defendants Ward, Lewis, J. Jackson, Holt, Toole, Ford,
               Benton, Atchison, L. Smith, and R. Jackson

      262. Ms. Diamond incorporates and realleges herein the foregoing

paragraphs and asserts the following for all times relevant to this action:

      263. The Eighth Amendment to the U.S. Constitution prohibits “cruel and

unusual punishments.” U.S. Const. amend. VIII. Included in the prohibition against

cruel and unusual punishment is the right to be free from a known and substantial

risk of serious harm, including sexual assault, while in the custody of the State.

      264. Each and every Defendant knew that Ms. Diamond faced a substantial

risk of serious harm from sexual assault in GDC custody while housed in men’s

prisons. Defendants also knew the risks to Ms. Diamond were ongoing because she

repeatedly experienced abuse and attacks following her October 2019 return to

custody.

      265. Due to the severity and obviousness of the sexual assault risks facing

transgender people like Ms. Diamond in GDC custody, PREA and GDC’s own


                                          78
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 79 of 105




written policies required that GDC officials carefully consider the housing

placements of transgender people and take steps to mitigate their risk of sexual

victimization, up to and including placement in a female facility.

      266. Contrary to the Eighth Amendment and contemporary standards of

decency, Defendants Ward, Lewis, J. Jackson, Holt, Toole, Ford, Benton, Atchison,

L. Smith, and R. Jackson showed deliberate indifference to Ms. Diamond’s known

and substantial risks of sexual assault by failing to take reasonable steps to protect

her, despite having the authority to do so, even as she pleaded for safekeeping.

      267. Each of the aforementioned Defendants directly participated in the

Eighth Amendment violations alleged while acting under color of state law.

      268. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison showed

deliberate indifference to Ms. Diamond’s substantial risk of serious harm by, inter

alia, participating in or ratifying the decision to exclusively place Ms. Diamond in

male GDC facilities where she stood a heightened risk of sexual assault, even though

there were female facilities that were a safe and appropriate alternative; failing to

take reasonable steps to protect Ms. Diamond from sexual assault at the men’s

facilities where she was placed; and failing to take action or authorize safety transfers

after receiving numerous reports that Ms. Diamond had been repeatedly sexually

abused and assaulted as a result of their housing decisions.

                                           79
       Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 80 of 105




        269. Defendants Ford and Benton were deliberately indifferent to

Ms. Diamond’s substantial risk of serious harm from sexual assault by, inter alia,

participating in the decision to house Ms. Diamond exclusively at men’s prisons;

failing to take reasonable measures to protect Ms. Diamond at their facilities,

including denying Ms. Diamond access to a cell that locked to prevent intruders in

the case of Defendant Benton; and failing to reasonably respond to the sexual abuse

and harassment Ms. Diamond experienced at their respective facilities, including at

the hands of their subordinates such as Defendants A. Smith, R. Jackson, and Nurse

Lucas.

        270. Defendant L. Smith showed deliberate indifference to Ms. Diamond’s

substantial risk of serious harm by, inter alia, failing to take reasonable steps to

protect Ms. Diamond from assault at GDCP or to respond to her experiences of

sexual assault at the facility despite being GDCP’s PREA Compliance Manager, and

denigrating Ms. Diamond for being transgender in a manner that further endangered

her.

        271. Defendant    R.   Jackson    showed     deliberate   indifference    to

Ms. Diamond’s substantial risk of serious harm by failing to protect her from sexual

assault; disclosing confidential PREA information concerning her transgender status

in a manner intended to denigrate and arouse the anger of Ms. Diamond’s fellow

                                         80
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 81 of 105




incarcerated people; and by sexually harassing, denigrating, and demeaning

Ms. Diamond for being transgender in a manner intended to, and that did, increase

her already substantial risk of sexual assault at Coastal.

      272. As a direct, proximate, and foreseeable consequence of Defendants

Ward, Lewis, J. Jackson, Holt, Toole, Ford, Benton, Atchison, L. Smith, and R.

Jackson’s deliberate indifference, Ms. Diamond has been sexually assaulted and

abused repeatedly. She also continues to face a substantial risk of assault and remains

in constant fear for her safety.

      273. Defendants’ actions and omissions have caused Ms. Diamond

irreparable physical injury and emotional harm, including worsening PTSD and

suicidal ideation and suicide attempts.

      274. Ms. Diamond seeks damages against Defendants Ward, Lewis, J.

Jackson, Holt, Toole, Ford, Benton, Atchison, L. Smith, and R. Jackson in their

individual capacities.

      275. Ms. Diamond also seeks injunctive and declaratory relief against

Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Benton in their official

capacities because their flagrant constitutional violations will continue indefinitely,

absent injunctive relief.




                                          81
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 82 of 105




                                     COUNT II

     Eighth Amendment Violation Under 42 U.S.C. § 1983—Sexual Abuse

                  For Damages Against Defendant Aretha Smith

       276. Ms. Diamond incorporates and realleges herein the foregoing

paragraphs and asserts the following for all times relevant to this action:

       277. The Eighth Amendment to the U.S. Constitution prohibits cruel and

unusual punishment. Included in the prohibition against cruel and unusual

punishment is sexual assault and abuse by corrections staff.

       278. The Eighth Amendment also protects human dignity and therefore

prohibits sexual abuse and harassment as conduct lacking any penological

justification.

       279. Defendant A. Smith, acting under color of state law, purposefully and

knowingly used unjustifiable physical and coercive force in locking Ms. Diamond

in a room on two occasions and engaging in sexual abuse, harassment, and/or

misconduct over the course of several hours.

       280. Defendant A. Smith’s actions lacked any legitimate penological

purpose and were not taken in a good-faith effort to maintain or restore discipline.




                                          82
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 83 of 105




      281. Instead, Defendant A. Smith’s actions, which were severe, sadistic, and

repeated, were taken in order to sexually abuse Ms. Diamond and to sexually arouse

herself.

      282. The sexual abuse committed by Defendant A. Smith against

Ms. Diamond is objectively serious and deeply offensive to human dignity.

      283. Defendant A. Smith’s actions violate the contemporary standards of

decency that mark the progress of a maturing society and were not, and could not

have been, part of the penalty Ms. Diamond is required to pay for her offense.

      284. As a direct and proximate result of Defendant A. Smith’s sexual abuse

and misconduct, Ms. Diamond suffered irreparable emotional harm.

      285. Ms. Diamond is entitled to damages from Defendant A. Smith in her

individual capacity.

                                    COUNT III

  Eighth Amendment Violation Under 42 U.S.C. § 1983—Policy, Pattern, or
                               Custom

   For Declaratory and Injunctive Relief Against Defendants Ward, Lewis, J.
                     Jackson, Holt, Toole, and Atchison

      286. Ms. Diamond incorporates and realleges herein the foregoing

paragraphs and asserts the following for all times relevant to this action:




                                          83
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 84 of 105




       287. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison knew

that transgender women, including Ms. Diamond, are an identifiable group of

incarcerated people who are frequently singled out for violent attack and/or sexual

assault, abuse, and harassment when housed in men’s maximum and medium-

security facilities.

       288. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison denied

Ms. Diamond and other transgender women safe housing in women’s facilities

pursuant to the De Facto Placement Ban, which denies transgender women

placement in female facilities with little to no exception, regardless of their

individual circumstances and risks.

       289. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison and

their predecessors adopted, ratified, and enforced the De Facto Placement Ban

within GDC, despite knowing that it created a substantial risk of serious harm for

transgender women like Ms. Diamond.

       290. By applying the De Facto Placement Ban to Ms. Diamond, Defendants

Ward, Lewis, J. Jackson, Holt, Toole, and Atchison placed her in a series of men’s

prisons without regard to her heightened risk of vulnerability and without taking

reasonable and adequate actions to reduce the foreseeable risk of sexual assault.




                                         84
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 85 of 105




      291. By applying the De Facto Placement Ban to Ms. Diamond, Defendants

Ward, Lewis, J. Jackson, Holt, Toole, and Atchison refused to meaningfully consider

housing placement and safety transfer requests or to transfer Ms. Diamond and other

transgender women to women’s facilities even after notice of credible allegations of

sexual assaults, threats, and foreseeable future risk.

      292. The De Facto Placement Ban that Defendants Ward, Lewis, J. Jackson,

Holt, Toole, and Atchison adopted and applied to Ms. Diamond displaces

individualized risk assessments and judgment, supersedes other policies on the

management, placement, and treatment of incarcerated transgender people, and has

acquired the force of law.

      293. By establishing, maintaining, and/or otherwise applying their De Facto

Placement Ban to Ms. Diamond and other transgender women, Defendants Ward,

Lewis, J. Jackson, Holt, Toole, and Atchison showed deliberate indifference to the

substantial risk of serious harm these practices caused.

      294. There is no penological basis to apply the De Facto Placement Ban to

deny Ms. Diamond a transfer to a female facility, or to refuse to provide her with a

non-segregated housing placement that adequately protects her from the heightened

risk of sexual assault she faces as a transgender woman in men’s prisons.




                                          85
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 86 of 105




      295. As a direct and proximate result of the De Facto Placement Ban that

Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison ratified and applied

to Ms. Diamond while acting under color of state law, Ms. Diamond has suffered

and continues to suffer irreparable physical injury and emotional harm and will

continue to be harmed absent prospective injunctive relief to abate the constitutional

violation described herein.

      296. Ms. Diamond seeks injunctive and declaratory relief against

Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison in their official

capacities to prevent the continued violation of her Eighth Amendment right to be

free from cruel and unusual punishment.

                                    COUNT IV

 Fourteenth Amendment Equal Protection Violation Under 42 U.S.C. § 1983

   For Declaratory and Injunctive Relief Against Defendants Ward, Lewis, J.
                     Jackson, Holt, Toole, and Atchison

      297. Ms. Diamond incorporates and realleges herein the foregoing

paragraphs and asserts the following for all times relevant to this action:

      298. The Fourteenth Amendment’s Equal Protection Clause provides: “No

state shall make or enforce any law which shall abridge the privileges or immunities




                                          86
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 87 of 105




of citizens of the United States . . . nor deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV, § 1.

      299. Under the Equal Protection Clause of the Fourteenth Amendment,

discrimination against transgender people is a form of sex discrimination that is

presumptively unconstitutional and subject to heightened scrutiny.

      300. Discrimination based on sex includes, but is not limited to,

discrimination based on gender, gender nonconformity, transgender status, gender

expression, and gender transition.

      301. Discrimination based on transgender status is also presumptively

unconstitutional under the Equal Protection Clause and subject to strict, or at least

heightened, scrutiny.

      302. Transgender people have suffered a long history of extreme

discrimination in Georgia and across the country, in prisons and outside of prisons,

and continue to suffer such discrimination to this day.

      303. Many, if not most, transgender and cisgender women who are

incarcerated, including Ms. Diamond, have discernable feminine characteristics and

secondary female-typical sex characteristics that place them at heightened risk of

sexual assault if placed in men’s prisons without adequate safeguards.




                                           87
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 88 of 105




      304. Both transgender and cisgender women face substantially similar risks

of sexual victimization if housed in men’s prisons without adequate safeguards.

      305. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison knew

that Ms. Diamond faced a substantially similar risk of sexual assault when housed

in men’s prisons as a cisgender woman would face in men’s prisons.

      306.   Disregarding these known safety risks, Defendants Ward, Lewis, J.

Jackson, Holt, Toole, and Atchison refused to place Ms. Diamond in a female

facility, or similarly safe facility designed to protect her from the sexual

victimization of incarcerated men.

      307. Defendants’ actions and inactions in placing and keeping Ms. Diamond

in men’s prisons discriminates against her on the basis of sex.

      308. Defendants’ actions and inactions in placing and keeping Ms. Diamond

in men’s prisons also discriminates against her based on sex stereotyping, namely,

treating her as though she were a cisgender man based on the presumption that her

gender identity and expression should align with her sex assigned at birth, and

housing her in accordance with that perception. This sex stereotyping is based solely

on Ms. Diamond’s sex assigned at birth, disregarding her gender identity even

though she is a woman and has had medical treatment to bring her body into

alignment with her female gender identity.

                                         88
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 89 of 105




      309. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison, acting

under color of state law, intentionally discriminated against Ms. Diamond by placing

her, and continuing to house her, exclusively in men’s prisons without adequate

safeguards, even though she faces similar risks as all other women in GDC custody.

      310. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison’s

actions as described herein were taken without an important or legitimate

governmental interest or rational reason, and they had no penological basis to deny

Ms. Diamond a safe and appropriate placement in a female facility, based on her sex,

gender identity, characteristics, risk factors, and her history of sexual assault in male

GDC facilities.

      311. As a direct and proximate result of Defendants Ward, Lewis, J. Jackson,

Holt, Toole, and Atchison’s actions, Ms. Diamond has suffered and continues to

suffer irreparable physical injury and emotional harm and will continue to be harmed

absent prospective injunctive relief to abate the constitutional violation described

herein.

      312. Ms. Diamond seeks injunctive and declaratory relief against

Defendants Ward, Holt, Lewis, J. Jackson, Toole, and Atchison in their official

capacities to prevent the continued violation of her Fourteenth Amendment right to

equal protection under Law.

                                           89
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 90 of 105




                                     COUNT V

    Equal Protection Under 42 U.S.C. § 1983—Policy, Practice, or Custom

   For Declaratory and Injunctive Relief Against Defendants Ward, Lewis, J.
                     Jackson, Holt, Toole, and Atchison

      313. Ms. Diamond incorporates and realleges herein the foregoing

paragraphs and asserts the following for all times relevant to this action:

      314. Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison

discriminated against Ms. Diamond and other transgender women by adopting and

applying a De Facto Placement Ban that denies transgender women safe and

appropriate housing placements based on their sex, transgender identity, and

impermissible sex stereotypes without a compelling, important, or legitimate

governmental interest.

      315. By establishing, maintaining, and applying the De Facto Placement

Ban, Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison intentionally

discriminated against Ms. Diamond and similarly situated transgender women in

GDC custody on the basis of sex while acting under color of state law.

      316. By establishing, maintaining, and applying the De Facto Placement

Ban, Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison intentionally




                                          90
       Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 91 of 105




discriminated against Ms. Diamond and similarly situated transgender women in

GDC custody on the basis of transgender status while acting under color of state law.

        317. As a direct and proximate result of Defendants Ward, Lewis, J. Jackson,

Holt, Toole, and Atchison’s application of the De Facto Placement Ban,

Ms. Diamond has suffered and continues to suffer irreparable physical injury and

emotional harm and will continue to be harmed absent prospective injunctive relief

to abate the constitutional violation described herein.

        318. Ms. Diamond seeks injunctive and declaratory relief against

Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison in their official

capacities to prevent their enforcement of the De Facto Placement Ban and the

continued violation of her Fourteenth Amendment right to Equal Protection under

Law.

                                    COUNT VI

  Eighth Amendment Under 42 U.S.C. § 1983—Failure to Provide Medical
                               Care

For Damages and Declaratory and Injunctive Relief Against Defendants Lewis,
                         J. Jackson, and Sauls

        319. Ms. Diamond incorporates and realleges herein the foregoing

paragraphs and asserts the following for all times relevant to this action:




                                          91
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 92 of 105




      320. Included in the prohibition against cruel and unusual punishment

protected by the Eighth Amendment to the U.S. Constitution is the provision of

adequate treatment for a serious medical need while in the custody of the State.

      321. Defendants Lewis, J. Jackson, and Sauls knew that Ms. Diamond has

gender dysphoria, a serious medical need requiring treatment to avert a serious risk

of physical and psychological harm. Defendants also knew that the medically

accepted standards for the treatment of gender dysphoria are the Standards of Care.

      322. Defendants Lewis, J. Jackson, and Sauls knew from Ms. Diamond’s

medical records and the consensus recommendations of the healthcare professionals

who actually examined her that the medically necessary treatments for

Ms. Diamond’s gender dysphoria are hormone therapy in uninterrupted and

therapeutic doses, accommodations related to her gender expression (including

female undergarments, commissary items, and grooming allowances), and hair

removal treatments. They also knew Ms. Diamond required ongoing care and

evaluations from mental health professionals qualified to treat gender dysphoria.

      323. Defendants Lewis, J. Jackson, and Sauls knew that the Standards of

Care require that gender dysphoria treatment be administered in a manner sufficient

to alleviate severe symptoms, which in the case of Ms. Diamond include severe

depression, suicidality, self-harm, and self-castration attempts.

                                          92
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 93 of 105




      324. Despite this knowledge and Ms. Diamond’s repeated requests for care,

Defendants Lewis, J. Jackson, and Sauls refused to provide Ms. Diamond medically

necessary treatment in deliberate indifference to her serious risk of harm, while

acting under color of state law.

      325. Instead, Defendants Lewis, J. Jackson, and Sauls provided

Ms. Diamond care that was so poor, cursory, grossly inadequate, and out of step with

accepted professional norms that it constitutes a wanton infliction of pain, not

medical treatment at all—placing Ms. Diamond at serious risk of harm and death

from attempted self-castration and suicide.

      326. By failing to provide Ms. Diamond with treatment sufficient to

alleviate her symptoms, Defendants Lewis, J. Jackson, and Sauls failed to provide

the minimally adequate care required to be provided to incarcerated transgender

people.

      327. The actions and omissions of Defendants Lewis, J. Jackson, and Sauls

as described herein were made without the exercise of any individualized medical

judgment whatsoever—based on the decision to take an easier but less efficacious

course of treatment—and were so cursory and inadequate that they amount to no

treatment at all.




                                        93
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 94 of 105




      328. Defendant Lewis’s actions were also wanton and malicious as they

reflect a pattern of denying medically necessary care to people with gender

dysphoria that began in Diamond I when she also served as Statewide Medical

Director.

      329. As a direct and proximate result of Defendants Lewis, J. Jackson, and

Sauls’s actions and omissions, Ms. Diamond has suffered physical injury and

emotional harm.

      330. Ms. Diamond seeks injunctive and declaratory relief against

Defendants Lewis, J. Jackson, and Sauls in their official capacities to prevent the

continued violation of her Eighth Amendment right to be free from cruel and unusual

punishment.

      331. Ms. Diamond’s physical and emotional suffering will continue absent

injunctive relief to abate Defendants’ constitutional violations described herein.

      332. Ms. Diamond also seeks damages from Defendants Lewis, J. Jackson,

and Sauls in their individual capacities.




                                            94
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 95 of 105




                                    COUNT VI

  Eighth Amendment Under 42 U.S.C. § 1983—Policy, Custom, or Practice

   For Declaratory and Injunctive Relief Against Defendants Ward, Lewis, J.
                             Jackson, and Sauls

      333. Ms. Diamond incorporates and realleges herein the foregoing

paragraphs and asserts the following for all times relevant to this action:

      334. GDC, through Defendants Ward, Lewis, J. Jackson, and Sauls, has

adopted a practice, custom, or policy—the Hormones-Only Policy—limiting the

gender dysphoria treatment available to incarcerated transgender people on a blanket

basis, regardless of medical necessity.

      335. Defendants Ward, Lewis, J. Jackson, and Sauls collectively adopted,

ratified, and/or enforce the Hormones-Only Policy within GDC, despite knowing

that it creates a substantial risk of suicide and serious self-harm for transgender

women like Ms. Diamond, whose gender dysphoria is not adequately treated by

hormone therapy alone.

      336. The Hormones-Only Policy adopted by Defendants Ward, Lewis, J.

Jackson, and Sauls supersedes GDC’s written policies on the management and

treatment of gender dysphoria and has acquired the force of law. Defendants have

also failed to properly train their staff concerning the medical needs of incarcerated



                                          95
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 96 of 105




people with gender dysphoria, despite knowing that application of the custom,

practice, and policy outlined above would harm patients suffering from gender

dysphoria and that harm was likely to continue absent training.

      337. The Hormones-Only Policy adopted by Defendants Ward, Lewis, J.

Jackson, and Sauls falls below the minimum accepted Standards of Care and the

overwhelming medical consensus that gender dysphoria treatment must be

individualized and that medically necessary care requires treatment sufficient to

alleviate symptoms such as depression, suicidality, and attempted self-castration.

      338. The Hormones-Only Policy adopted by Defendants Ward, Lewis, J.

Jackson, and Sauls only supplies care that is grossly inadequate; is based on

decisions to take an easier but less efficacious course of treatment; and is care so

cursory as to amount to no treatment at all.

      339. Defendants Lewis, J. Jackson, and Sauls knew that their refusal to

authorize anything beyond the provision of hormone therapy to Ms. Diamond was

tantamount to a denial of minimally adequate care because of Ms. Diamond’s

suicidality and repeated attempts to engage in self-castration.

      340. As a direct and proximate result of Defendants Ward, Lewis, J. Jackson,

and Sauls’s adoption and enforcement of the Hormones-Only Policy, Ms. Diamond

has suffered and continues to suffer irreparable physical injury and emotional harm

                                         96
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 97 of 105




and will continue to be harmed absent prospective injunctive relief to abate the

constitutional violation described herein.

      341. Ms. Diamond seeks injunctive and declaratory relief against

Defendants Ward, Lewis, J. Jackson, and Sauls in their official capacities to prevent

the continued violation of her Eighth Amendment right to be free from cruel and

unusual punishment.

                                    COUNT VII

               42 U.S.C. § 1983—Failure to Train and Supervise

For Declaratory and Injunctive Relief and Damages Against Defendants Ward,
                 Lewis, J. Jackson, Sauls, Ford, and Benton

      342. Ms. Diamond incorporates and realleges herein the foregoing

paragraphs and asserts the following for all times relevant to this action:

      343. Defendant Ward, who is a final policy and decision-maker for GDC,

failed to properly train his staff on the safety needs of incarcerated transgender

people and incarcerated people with gender dysphoria or the measures required to

be taken to protect them from sexual assault, abuse, and harassment, despite

knowing of a widespread and pervasive pattern of GDC personnel disregarding the

rampant sexual victimization experienced by transgender women in GDC custody,




                                          97
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 98 of 105




that was likely to continue absent training, and GDC’s own written policies

concerning the healthcare and safety needs of transgender people.

      344. As a direct and proximate result of Defendant Ward’s failure to train

his staff as described above, Ms. Diamond was sexually assaulted, abused, and

harassed multiple times, by guards and incarcerated men, and denied medically

necessary treatment.

      345.    Defendant Benton, who has final decision-making authority and

responsibility for the training and supervision of all Coastal personnel, failed to train

and supervise his staff despite knowing of a widespread and pervasive pattern of

Coastal personnel disregarding the rampant sexual victimization experienced by

transgender women at Coastal, that was likely to continue absent training, and

GDC’s own written policies concerning the safety needs of transgender people.

      346. As a direct and proximate result of Defendant Benton’s failure to train

and supervise his staff as described above, including but not limited to his failures

with respect to Defendant R. Jackson, Ms. Diamond was sexually assaulted and

harassed multiple times by guards and incarcerated men.

      347. Defendant Ford, who has final decision-making authority and

responsibility for the training and supervision of all GDCP personnel, failed to train

and supervise his staff despite knowing of a widespread and pervasive pattern of

                                           98
     Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 99 of 105




GDCP personnel disregarding the rampant sexual victimization experienced by

transgender women at GDCP, that was likely to continue absent training, and GDC’s

own written policies concerning the safety needs of transgender people.

      348. As a direct and proximate result of Defendant Ford’s failure to train and

supervise his staff at GDCP, to which Ms. Diamond may be transferred, as described

above, including but not limited to his failures with respect to Defendants A. Smith

and L. Smith and Nurse Lucas, Ms. Diamond was sexually assaulted, abused, and

harassed multiple times by guards and incarcerated men.

      349. Defendants Lewis, J. Jackson, and Sauls, who are final policy and

decision-makers for GDC with respect to medical and mental health care, failed to

properly train their staff concerning the medical needs of transgender people with

gender dysphoria and GDC’s own written policies calling for “constitutionally

appropriate care,” despite knowing of a widespread and pervasive pattern of failure

to provide minimally adequate healthcare treatment by GDC personnel that was

likely to continue absent training.

      350. Defendants Lewis, J. Jackson, and Sauls also knew that, based on their

failure to train GDC personnel, there was a widespread and pervasive custom of

GDC staff disregarding the safety needs of transgender women, failing to place them

in women’s prisons regardless of their safety needs or to provide them reasonably

                                        99
    Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 100 of 105




safe placements, delaying, deferring, or refusing to reassess the placements of

transgender women when sexual assaults occur, and disregarding PREA and GDC’s

own policies aimed at protecting transgender people from violence.

      351. As a direct and foreseeable consequence of Defendants Lewis, J.

Jackson, and Sauls’s conscious disregard of the obvious need to train personnel,

Ms. Diamond and other transgender people have repeatedly been denied medically

necessary care for their gender dysphoria and reasonable protection from foreseeable

sexual assault across multiple GDC facilities, and repeatedly been subjected to

physical injury and harm. Due to staff supervision and training failures,

Ms. Diamond has been subjected to fourteen sexual assaults in the past year alone.

      352. Defendants Ward, Lewis, J. Jackson, Sauls, Ford, and Benton’s failure

to train and supervise staff or take corrective action to disrupt this widespread pattern

of abuse and harm violates the Eighth Amendment’s prohibition on cruel and

unusual punishment and fundamental notions of decency.

      353. In addition to declaratory and injunctive relief, Ms. Diamond seeks

damages from Defendants Ward, Lewis, J. Jackson, Sauls, Ford, and Benton in their

individual capacities.

      354. Ms. Diamond has suffered and continues to suffer irreparable physical

injury and emotional harm as a result of Defendants Ward, Lewis, J. Jackson, Sauls,

                                          100
    Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 101 of 105




Ford, and Benton’s failure to supervise and train personnel, and will continue to

suffer substantial and irreparable harm absent immediate relief.

                              PRAYER FOR RELIEF

         Wherefore, Plaintiff Ashley Diamond respectfully requests that this Court

issue:

         355. A declaratory judgment that Defendants Ward, Lewis, J. Jackson, Holt,

Toole, Ford, Benton, Atchison, L. Smith, A. Smith, and R. Jackson’s actions and

omissions in failing to protect Ms. Diamond from the substantial risk of serious harm

from sexual assault violate the Eighth and Fourteenth Amendments to the U.S.

Constitution;

         356. A declaratory judgment that Defendants Ward, Lewis, J. Jackson, and

Sauls’s actions and omissions in failing to provide Ms. Diamond with minimally

adequate treatment for her gender dysphoria violate the Eighth Amendment to the

U.S. Constitution;

         357. A declaratory judgment that the De Facto Placement Ban adopted and

applied to Ms. Diamond by Defendants Ward, Lewis, J. Jackson, Holt, Toole, and

Atchison violates the Eighth and Fourteenth Amendments to the U.S. Constitution;




                                         101
    Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 102 of 105




      358. A declaratory judgment that the Hormones-Only Policy adopted and

applied to Ms. Diamond by Defendants Ward, Lewis, J. Jackson, Sauls, and

Atchison violates the Eighth and Fourteenth Amendments to the U.S. Constitution;

      359. Preliminary and permanent injunctive relief restraining and enjoining

the enforcement, operation, and execution of the De Facto Placement Ban within

GDC by Defendants Ward, Lewis, J. Jackson, Holt, Toole, and Atchison, their

officers, agents, servants, employees, appointees, delegatees, successors, attorneys,

and other persons who are in active concert or participation with any of them;

      360. Preliminary and permanent injunctive relief restraining and enjoining

the enforcement, operation, and execution of the Hormones-Only Policy within

GDC by Defendants Ward, Lewis, J. Jackson, Sauls, and Atchison, their officers,

agents, servants, employees, appointees, delegatees, successors, attorneys, and other

persons who are in active concert or participation with any of them;

      361. Preliminary and permanent injunctive relief requiring that Defendants

Ward, Lewis, J. Jackson, Holt, Toole, Atchison, Benton and their officers, agents,

servants, employees, appointees, delegatees, successors, attorneys, and other

persons who are in active concert or participation with any of them take reasonable

affirmative steps to protect Ms. Diamond from sexual assault in GDC custody,




                                        102
    Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 103 of 105




including transferring Ms. Diamond to a female facility to the extent it will safeguard

her from ongoing sexual abuse;

      362. Preliminary and permanent injunctive relief requiring that Defendants

Ward, Lewis, J. Jackson, Sauls and their officers, agents, servants, employees,

appointees, delegatees, successors, attorneys, and other persons who are in active

concert or participation with any of them provide Ms. Diamond medically necessary

treatment for her gender dysphoria, including without limitation a treatment plan that

includes:

             a.     Uninterrupted access to hormone therapy, including blood work
                    and monitoring to ensure her hormone levels are therapeutic and
                    in the appropriate range;

             b.     Accommodations for female gender expression (including
                    female undergarments, commissary items, and grooming
                    allowances);

             c.     Access to hair removal treatments such as electrolysis, laser
                    treatments, or depilatory creams;

             d.     Regular appointments with healthcare providers qualified to treat
                    gender dysphoria, so that her ongoing treatment needs can be
                    appropriately assessed and managed;

      363. Compensatory damages against each Defendant named in his or her

individual capacity, in an amount adequate to compensate Plaintiff for her harms and

losses;



                                         103
    Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 104 of 105




      364. Nominal damages against each Defendant named in his or her

individual capacity;

      365. Punitive damages against each Defendant named in his or her

individual capacity in an amount to be determined;

      366. Reasonable attorney’s fees and costs, including expert fees, under 42

U.S.C. § 1988; and

      367. All other relief that the Court deems just and proper.


Dated: November 23, 2020                 Respectfully submitted,

                                         /s/ Elizabeth Littrell
                                         Elizabeth Littrell, Ga. Bar No. 454949
                                         Southern Poverty Law Center
                                         P.O. Box 1287
                                         Decatur, GA 30031
                                         Phone: (404) 221-5876
                                         Fax: (404) 221-5857
                                         Email: beth.littrell@splcenter.org

                                         Tyler Rose Clemons*
                                         Southern Poverty Law Center
                                         201 St. Charles Avenue, Suite 2000
                                         New Orleans, LA 70170
                                         Phone: (504) 526-1530
                                         Fax: (504) 486-8947
                                         Email: tyler.clemons@splcenter.org




                                       104
Case 1:20-mi-99999-UNA Document 3668 Filed 11/23/20 Page 105 of 105




                                 Maya G. Rajaratnam*
                                 Southern Poverty Law Center
                                 400 Washington Avenue
                                 Montgomery, AL 36104
                                 Phone: (334) 956-8307
                                 Fax: (334) 956-8481
                                 Email: maya.rajaratnam@splcenter.org

                                 A. Chinyere Ezie*
                                 Center for Constitutional Rights
                                 666 Broadway, 7th Floor
                                 New York, NY 10012
                                 Phone/Fax: (212) 614-6467
                                 Email: cezie@ccrjustice.org

                                 Counsel for Plaintiff Ashley Diamond
                                 *
                                     Pro hac vice admission forthcoming




                               105
